Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 1 of 55

 

 

 

 

 

Deposition of Jay Hawthorne

August 7, 2019
Hawthorne v. City of Prattville, AL

2:19-CV-139 ,

Pages 1 through 213

 

a
a
i

 

205.545.5155
info@citedepos.com
www.citedepos.com

 

 

 

 

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 2 of 55

 

 

 

 

 

 

Jay Hawthorne August 7, 2019
\
1 3
IN THE UNITED STATES DISTRICT COURT 1 DEFENDANT'S EXHIBIT INDEX
2 1 Doctor's note concerning treatment plan 179
FOR THE MIDDLE DISTRICT OF ALABAMA 3 2 Email string between Lisa Thrash and Jay 186
NORTHERN DIVISION Hawthorne regarding accommodation status’
4
. 3 5/14/18 letter to Jay Hawthorne from Chief 202
JAY HAWTHORNE, e Whaley regarding guidelines to be followed
Plaintiff, 7
STIPULATION
Vs. CIVIL ACTION NO. 8
i b tipul db d
2:19-CV-139 3 It is hereby stipulated and agree y an
CITY OF PRATTVILLE, AL, 10 between counsel. representing the parties that the
Defendant. deposition of JAY HAWTHORNE is taken pursuant to the
11
Federal Rules of Civil Procedure and that said
12
deposition may be taken before Pamela Wilbanks Owens,
Ke we ew eK Ke eK ke ee ek KR 13
Registered Professional Reporter, ACCR #391, and
14
DEPOSITION OF JAY HAWTHORNE, taken pursuant to Commissioner for the State of Alabama at Large, without
is
stipulation and agreement before Pamela Wilbanks Owens, the formality of a commission, that objections to
fas as 16
Certified Court Reporter, ACCR #391, and Commissioner questions other than objections as to the form of the
for the State of Alabama at Large, in the Law Offices of 17
| . . question need not be made at this time but may be
Holtsford, Gilliland, Hitson, Higgins & Howard, 4001 18
Carmichael Road, Suite 300, Montgomery, Alabama, on 19 reserved for a ruling at such time as the said
Wednesday, August 7, 2018, commencing at approximately deposition may be offered in evidence or used for any
20
8:55 a.m. other purpose by either party provided for by the
2h
Statute.
ee eK eR RK KR RK OK KR 22
It is further stipulated and agreed by and
23
2 4
1 1 that the filing of said deposition is hereby waived and
2 APPEARANCES 2 may be introduced at the trial of this case or used in
; FOR THE PLAINTIFF: 3 any other manner by either party hereto provided for by
5 Mr. Joseph C. Guillot 4 the Statute regardless of the waiving of the filing of
MCPHILLIPS SHINBAUM 5 the same.
6 Attorneys at Law 6 it is further stipulated and agreed by and
7 we Commerce aereet 7 between the parties hereto and the witness that the
lontgomery, Alabama : . . tae
8 FOR THE DEFENDANT: 8 signature of the witness to this deposition is hereby
9 Mr. Rick A. Howard 9 waived.
Ms. April W. McKay 10
10 HOLTSFORD, GILLILAND, HIGGINS, HITSON & HOWARD 11 ek ek eR Rk eR RK
Attorneys at Law ; ‘12 COURT REPORTER: Is this going to be
11 4001 Carmichael Road, Suite 300 13 1 stipulati >
Montgomery, Alabama usual stipulations?
12 : 14 MR, HOWARD: Yes.
Mr. Rob Riddle 15 MR. GUILLOT: Yes.
13 RIDDLE LAW GROUP 16
Attorney at Law es
14 119 First Street 7
Prattville, Alabama 36067 1
15 JAY HAWTHORNE
ALSO PRESENT: 18
16 The witness, after having first been duly sworn
Ms. Lisa Thrash
47 19
18 ek RR KR RE KR KR KR RK OE to speak the truth, the whole truth and nothing but the
19 EXAMINATION INDEX 20
20 BY MR. HOWARD. . 2... ee ee 4 truth testified as follows:
BY MR. GUILLOT 206 21
21 BY MR. HOWARD .208
BY MR. HOWARD . .210 EXAMINATION
22 22
Rok ek A Ke ke HOR KOK BY MR. HOWARD:
23 23
1 (Pages 1 to 4)
Cite, LLC

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13

Filed 03/06/20 Page 3 of 55

 

 

Jay Hawthorne Augues= 7, 2019
5 7
i represent the City of Prattville in the lawsuit 1 A. I divorced her, I believe it was, November. It
2 that you filed in federal court. Today is my 2 was finalized in 2009.
3 day to get to ask you questions about your 3 Q. Did you and Renee have any children?
4 claims. 4 A. Yes.
5 Do you go by Jay? 5 Q. How many?
6 A. Yes, sir. 6 A. One.
7 Q. What is your fuil name? 7 Q. Name?
8 A. Jay Carl Hawthorne. 8 A. Harrison Taylor Hawthorne.
9 Q. Today when I ask you questions, I ask that you 9 Q. How old is Harrison now?
10 verbalize your response. Usualiy when I answer 10 A. He is 24.
il a question that my wife asks, I go huh-huh or 1i Q. Where does he work?
12 uh-huh. She can't get that down if you do that. 12 A. Right now he coaches travel ball, and he's
13 If you need to take a break, that will be 13 going -- trying to finish up at Jacksonville
14 fine. Just let me know. I do ask that you 14 State University. He played baseball for them.
15 answer the question that's on the table before 15 Q. Who does he coach the travel team for?
16 we take a break. And also we'll probably break 16 A. Oxford -- I don't know the exact name.
17 around 11:30. I have lunch coming in for us 17 Q. Excel in Oxford?
18 today. 18 A. Actually, his roommate, Hayden White, coaches
19 What is your date of birth? 19 Excel, and he does the other team.
20 A. Po 20 Q What age group does he coach?
21 Q. Have you ever been in the military? 21 He told me he went to Perfect Game and did 17s
22 A. No, sir. 22 three weeks ago. I haven't talked to him since.
23 Q. What is your current address? 23 Q At Emerson?
6 8
i A. ee 1 A. Sir? Could you repeat the question?
2 Q. How long have you lived there? 2 Q. Yes. Perfect Game in Emerson, Georgia?
3 A. Approximately 15, 16 months. 3 A. No. That's up in -- it was Marietta.
4 Q. Where did you live at before? 4 Q. It's the same thing.
5 ee 5 A. Okay.
6 And lived there 2007 to 2000 -- approximately 10 6 Q. At East Cobb --
7 years, 11 years there. 7 A. Yes.
8 Q. How long have you lived in Prattville? 8 Q. -~ to be more specific.
9 A. Since '92, sir. 9 (Brief interruption.)
10 Q. How many times have you been married? 10 Q. Does Harrison have any children?
11 A. Three. 11 A. No.
12 Q. What's your first wife's name? 12 Q. Is he married?
13 A. Renee Peek. 13 A. No.
14 Q. Where does she live? 14 Q. Do you have any idea whether Renee lives in this
15 A. I don't know. 15 area now? :
16 Q. What does she do? 16 I don't know.
17 A. I don't know. I haven't had any contact with 17 Who was the second wife?
18 her in about eight, nine years. 18 A. Second wife is my current wife, ‘Alisa Ayers
19 Q. Where did she work the last time that you had 19 Hawthorne.
20 contact with her? 20 Q. What was her middle name or maiden name?
21 A. Autauga Dental Station up in Prattville, 21 A. Ayers, A-Y-E-R-S.
22 Alabama, last known employment. 22 Q. When did you marry Alisa?
23 Q. What year did you divorce Renee? 23 A. 7/6/13.

 

 

 

 

Cite,

LLC

2 (Pages 5 to 8)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13

Filed 03/06/20 Page 4 of 55

 

 

Jay Hawthorne August 7, 2019
9 12
1 Q. Any children? ; i A. I was married to Renee Peek twice.
2 A. She has two. 2 Q. Two women, three marriages?
3 Q. What are their ages? 3 A. Correct,
4 A. Amanda is 22, and her last name is Davis. And 4 Q. Do you have any children that we have not
5 then there's Andrew Logan Dortch, and he's 15. 5 discussed?
6 Q. Where does Andrew go to school? 6 A. None that I know of.
7 A. Prattville High School. 7 Q. Does Alisa have any children that we have not
8 Q. Does Amanda work anywhere or gé to school? 8 discussed?
9 A. She lives up in Auburn, and she works at a day 9 A. None that I know of.
10 care. 10 Q. Other than working for the City of Prattville,
11 Q. Is she married? i1 have you had any part-time jobs in the last ten
12 A. No, sir. 12 years?
13 Q. Has Alisa been married before? 13 A. I worked for my -~ in 2019 -- no. The last ten
14 A. Yes. 14 years, no.
15 Q. Do you know how many times? is What is your educational background?
16 A. Twice. 16 A. B.S. in public -- justice and public safety
17 Q. What was her first husband's name? 17 AUM, 1991. I have a paramedic degree from
18 A, His name was Mike Davis. That is Amanda's 18 Trenholm, 1994. I have an associate's degree
19 father. They were married for about six months. 19 obtained in the mid-'90s from Wallace --
20 Q. Does Mike still live around here? 20 What subject?
21 A. Lives in, I believe, Attalla. 21 A. ~- Selma, in fire science. And then I also have
22 Q. Do you know what he does? 22 a paramedic degree. It's also called an allied
23 A. Alabama Power. 23 health degree, another associate's degree.
10 12
1 Q. Who is Logan's father? 1 What year was that? .
2 A. Ken Dortch. 2 A. Mid-'90s. I got both of those around the same
3 Q. Do you know anything about Ken Dortch? 3 time. ,
4 A. Yes. He works for Drummond Coal. He's like 4 Q. Have you ever filed bankruptcy before?
5 vice president. He's like top four in the 5 A. No, sir.
6 company. He's been with them for between 25 -- 6 Q. Have you ever been arrested before?
7 I'd say 25 to 30 years. 7 A. No, sir.
8 Q. And her second marriage, I guess, was you? 8 Q. Have you applied for any other jobs in the last
9 A. No. I was the third marriage. 9 ten years other than with Prattville and --
10 Q. Who was her second husband? 10 well, I guess any part-time job?
11 A. That was -- 11 Have you applied for any employment other
12 Q. Oh, Ken Dortch. 12 than Prattville?
13 A. Yeah. 13 A. Not that I can recall.
14 Q. They were married. Okay. 14 Have you filed any lawsuits other than the
1s Where does Alisa work? 15 workers' comp suit against Prattville and the
16 A. She does not. 16 discrimination suit against Prattville?
17 Q. Where has she worked in the past? 17 A. Yes. I had one that was filed November 9 of
18 A. For Drummond Coal. 18 2017. It was a countersuit to a homeowner's,
19 Q. When is the last time that Alisa worked? 19 Winchester. Ridge HOA.
20 A. I estimate nine years ago. 20 Q. What happened there?
21 Q. Who did you marry the third time? 21 They wanted $1487.50 from past dues from people
22 A. Me? ‘22 that owned the property. And when we went to
23 Q. You said you've been married three times. 23 close, they wanted us to pay it. But we don't

 

 

 

 

Cite,

LLC

3 (Pages 9 to 12)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13

Jay Hawthorne

Filed 03/06/20 Page 5 of 55

August 7, 2019

 

 

13 15
1 owe that, so that's still an active case. 1 Q. Do you happen to know the case number?
2 Q. What was the counterclaim for? What did you say 2 A. No, sir, I don't.
3 they did? 3 Q. What was the judge's last name?
4 A. They put a lien against the house for $1487.50, 4 A. Wright, W-R-I-G-H-T.
5 but we don't owe -- our contention is we don't 3 Q. I remembered the Killen but not the Wright.
6 owe them that, so that's being fought right now. 6 Did you appeal that decision?
7 Who is your lawyer in that case? 7 A. No.
8 Kyle Shirley. 8 Q And you've only applied for disability one time
9 Q. Have you applied for disability at any time in 9 in the last ten years?
10 the last ten years? 10 A. Yes.
i1 A. Yes. il Q. When is the last time you went to a doctor?
12 Q. How many times? 12 A. I went to my counselor yesterday.
i3 A. Once. June of 2017. 13 Q. What kind of counselor?
14 Q. Why did you apply for disability? 14 A. LPC. James Baker, right across the street.
15 A. I had an off-duty wreck, and I had never felt is Went to him yesterday.
16 pain like that before, and I wanted to look out 16 Q. I guess I need to find out about that.
17 for my options. If somehow my injuries were 17 MR. HOWARD: Are you claiming any type
18 worse than I anticipated, I wanted to have 18 of privileges or can I ask
19 somebody that -- if I couldn't perform my work, 13 questions about that, or what do I
20 because it's the only job that I've done for 20 do? .
21 25-plus years almost at that point, that -~ I 21 MR. GUILLOT: We're going to use it.
22 wanted to check into my options. 22 MR. HOWARD: I mean, if you're going
23 Q. Did you actually file the suit? 23 to claim mental damages, I
14 16
1 A. I filed the claim, yes. 1 probably ~-- okay.
2 Q. What did you say was your disability? 2 Q. Who are the mental health counselors that you've
3 A. At the time it had to do with the neck pain and 3 seen? I know about Baker. Who else?
4 the ability ~~ if I wasn't able to work or 4 A. He's the only counselor that I've seen.
5 couldn't, you know, get better from it. 5 Q. What do you go to Baker for?
6 Q. What was the result of that claim? 6 A. I go there for stress. I go there for anxiety.
7 A. It was denied. 7 Q. What do you have stress about?
8 Q. Do you know why it was denied? 8 A. I'm under a lot of stress.
9 A. I went before a judge on April 2 and had a 9 Q. What --
10 hearing, and they told me that I could do other 10 A. I've been under egregious treatment by the City.
i1 things and that my neck was fine. They told me 11 Q. Defined egregious. What do you mean by that?
12 that the torn labrum, which I sustained, would 12 Let's list all the ways they've been egregious.
13 be an issue for my work; however, I could still 13 Number one is what?
14 do other jobs like maybe be a greeter or be a 14 A, Well, they took away my job, my accommodation.
15 electronics -- I don‘t know -- an electronics a5 Q. Took away job.
16 type -- put stuff together, that type of thing. 16 What do you mean about accommodation?
17 Q. April 2 of what year? 17 A. Took away my job.
18 A. 2019. . 18 Q. Well, you said accommodation. What do you mean
19 Q. Do you remember the judge's name? 19 by that? Do you understand the question? I
20 A. Judge Wright out of Killen. Video 20 guess we can break it down like this.
21 teleconference. 21 What accommodation are you referring to? and
22 Q. Killen, Alabama? 22 then we'll talk about how they took it away.
23 Yes. 23 What accommodation are you talking about?

 

 

 

 

Cite,

LLC

4 (Pages 13 to 16)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13

Jay Hawthorne

Filed 03/06/20 Page 6 of 55

August 7, 2079

 

 

17 19
i A. The accommodation that I had that -- of having a 1 accommodated, personnel who have been injured on
2 job that all officers that are either injured on 2 shift. :
3 duty or off duty would have where they would 3 Q. Who?
4 have their own office, They would have a 4 A. Pete Neal.
5 company vehicle, and they would be able to do 5 Q. What was his injury?
6 their job as I had been able to do since 1998. 6 A. To the best eof my ability, back.
7 Q. Let me stop you there. , 7 Kenny Rhodes, back injury.
8 With your injuries could you do your job? 8 Q. Who else?
9 A. My job was a clerical -- the restrictive duty 9 A. I know of a bunch of people that also had
10 status had me at a clerical nonemergency status. 10 off-duty injuries.
i1 Q. With your disability could you do your full job il Q. Let's list them.
12 as BC? 12 A. Tony Shaw.
13 A. Yes, I could. From the office I could because 13 Q. Okay. what was Tony's injury?
14 that is clerical. You don't perform emergency 14 A. He had an accidental gunshot to his knee from
15 calls in an office. You do it in the field. i5 his son. He was about a two-year veteran when
16 Q. Are all the duties of a BC clerical? 16 it happened, and I was a captain.
17 No. 417 Q. Say that again. You were a captain, and he was
18 So could you do a full BC job with your 18 a two-year veteran?
19 disability? 19 A. No. No. He had been there for about two years.
20 A. No. - 20 Now he's been there about ten-plus, and he's a
21 Is there any --'let's get it for the record. 21 captain now.
22 What does BC stand for? 22 Q. Whe else has been accommodated like you think
23 A. Battalion chief. 23 you should have been?
18 20
1 Q. Are there any battalion chief positions that are 1 A. Jason Ogletree.
2 simply -and solely clerical? 2 What was his injury?
3 A. No. : 3 Numerous injuries. He's been on FMLA.
4 Okay. So you said that yours was. Please 4 Shoulder. He just had a left heel injury. This
5 explain how just yours was. 5 last February they put him on restrictive duty,
6 A. The restrictive duty status that I was put 6 but he was allowed to drive a city vehicle,
7 under, that was the status. And I hadn't even 7 respond to calls, be a battalion chief's aide,
8 been diagnosed from the injury that I sustained 8 et cetera, et cetera.
3 on May 2 on duty, and then I was let go on 9 Q. Could you respond to calls?
10 ‘August 15. 10 A. I could drive.
il Q. That's not my question. How did you just get a 11 Q. No. Could you respond to calls?
12 BC job that was simply just clerical? 12 A. Yes, I could respond to calls.
13 A. The City always accommodates in every way. They 13 Q. What could you do when you got there?
14 always have. 14 A. I could be a battalion chief's aide since I'm
is Q. Let me stop you there. Let me write them down. 15 the senior battalion chief.
16 City accommodates. They always have. 16 Q. Could you --
17 List who has been accommodated this way as a 17 They are having junior people be a battalion
18 battalion commander that's been given just an 18 chief's aide.
19 administrative job. Who? 19 Q. Could you take any actions while you were there
20 A. None. 20 to help fight the fire?
21 Okay. When you said they always have, what are 21 A. Battalion chiefs don't have to do that.
22 you talking about? 22 Okay. Then why should they let you drive to a
23 A. I'm talking about the City has always 23 fire that you can’t fight?

 

 

 

 

Cite,

LLC

5 (Pages 17 to 20)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13

Filed 03/06/20 Page 7 of 55

 

 

Jay Hawthorne August 7, 2019
21 23
1 A. Those guys weren't cleared to fight any fires, a Who else is on your list?
2 too, and they still -- 2 I can’t remember any more, even though I know
3 Q. No. Why should they let you drive to a fire 3 there are some.
4 that you can't fight? 4 Q. What position was Brett Johnson in when he was
5 A. My restrictions from the doctor didn't say fi 5 accommodated?
6 can't drive, and I didn't have to drive 6 Sergeant.
7 emergency. 7 Q. What position was Tony Shaw in when he was
8 Q. That's not what my question was. My question 8 accommodated?
9 was, why should the City let you drive to a fire 9 A. Firefighter.
10 that you can't fight? 10 Q. What about Ogletree?
il A. IT guess my answer would be they let everybody 11 A. Fire medic.
12 else do it. 12 Q. What about Pete Neal?
13 Q. Okay. We're talking just about you. Why should 13 A. I believe firefighter.
14 the City let you drive to a fire you can't 14 Q. What was Kenny Rhodes?
15 fight? is A. I believe he was a sergeant.
16 A. Battalion chiefs don't fight fire. 16 Q. What was Brett Johnson's accommodation?
i7 Q. Okay. Why should the City let you drive to a 17 A. His accommodation?
18 fire you can't fight? 18 Q. Yes,
19 MR. GUILLOT: Objection. Asked and 19 A. He was able to drive a departmental vehicle. He
20 answered. 20 didn't have to -- he could go anywhere at any
2l Q. Well, what's your answer? I haven't heard one 21 time to deliver EMS supplies, service air
22 yet. 22 bottles, air and such as that.
23 A. No. 23 Q Could you deliver supplies with a restriction of
22 . 24
1 Q. You're saying the City shouldn't let you drive 1 lifting no more than 15 pounds?
2 to a fire that you can't fight? 2 A. Supplies.
3 A. No. 3 Q. Yes,
4 How many cars are there available for battalion 4 A. EMS supplies?
5 commanders? , 3 Q. Anything over 15 pounds could you go deliver it?
6 A. One. 6 A. Mail and paperwork and stuff like that, sure. I
7 Who else is in this list of people here that 7 could do all that.
8 have been accommodated by the City of 8 Q. So if the paperwork and mail is over 15 pounds,
9 Prattville? , 9 you could do it?
10 A. Who else has been accommodated like with 10 A. No, then I couldn't do it.
11 restrictive duty status? il My question was, is there anything over 15
12 Q. Yeah. We've got Tony Shaw, Ogletree, Rhodes. 12 pounds that you could drive and deliver?
13 Who else is on your list? 13 A. No.
14 A. Sergeant Brett Johnson. 14 What was Tony Shaw's accommodation?
15 Q. Red Johnson? 15 A. Well, he has never been able to fulfill a
16 A. Brett, B-R-E-T-T. 16 heavy-duty rated status which is required for
17 Q. What was his problems? 17 every employee in the City of Prattville.
18 A. He went to American Family Care, and he had a 18 Q. What is a heavy-duty rated status for every
19 complaint of a potential cardiac issue. And the 19 employee in the City of Prattville?
20 City accommodated him with a status -- a 20 A. That means you have to at least be able to carry
21 restrictive status where he was still allowed to 21 and do the duty over a hundred pounds as well as
22 drive and even respond, if needed, to 22 participate in PT, physical training.
23 nonemergency calls. 23 Q.

 

 

Okay. That's a rating for firefighters in the

 

 

Cite,

LLC

6 (Pages 21 to 24)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13

Jay Hawthorne

Filed 03/06/20 Page 8 of 55

August 7, 2019

 

 

25 27

1 City of Prattville, not every employee in the 1 A. I think they humiliated me.

2 City of Prattville. 2 Q. How gid they do that?

3 No. Correct. Firefighters. Yes, sir. 3 A. By taking my office away. As a senior battalion
4 I didn't know what we were going to have Cathy 4 chief, that's never been done. As a matter of

5 Dickerson do. 5 fact, it's never been done to any employee in my
6 What was Tony Shaw's accommodation? 6 27 years in the fire service, for me to answer

7 He was given a job: 7 to subordinates.

8 Just a job? That's it? 8 Q. Let's talk about that.

9 He was given a job, and he was able to flourish 9 Who is your subordinate?

10 and promote through the ranks when he was not 10 A I answered per Chief Whaley in any restrictive
ii fully capable to do the job. il duty status to Captain Brown.

12 What was Jason Ogletree's accommodation? 12 Q What was Captain Brown's position when you were
13 He was put on restrictive duty status this last 13 answering to him?

14 February for a left heel injury, and he was able 14 A An acting battalion chief.

15 to do the same thing that Brett Johnson was. He i5 Q How is an acting battalion chief not a battalion
16 could be a battalion chief's aide. He could 16 chief?

17 drive city vehicles and ~- you know, the same 17 A We are a paramilitary organization. That would
18 type of accommodation. 18 ‘be like having a sergeant answer to a captain.
19 What was Pete Neal's accommodation? i9 It's never been done in my organization, and I
20 He was so long ago. Alli I know is they kept him 20 knew that that was just straight retaliation and
21 at the annex on a light duty accommodation until al humiliation to force me out.
22 he reached either SSDI or a state-type 22 Q My question was how was answering to an acting
23 settlement. 23 battalion chief not a battalion chief.

26 28

1 Was that back prior to Mayor Gillespie? 1 A. He's not a battalion chief. He would answer to
2 I don't know. Could be. 2 me. I'm the senior battalion chief. “That's

3 What about.Kenny Rhodes? What was his 3 what ranks are about.

4 accommodation? 4 Q. So in your mind, because he has the word

3 He injured his back, and he stayed on and he 5 “acting" in front of battalion chief, he's not

6 eventually even got promoted to captain in codes 6 the battalion chief?

7 and standards with Chief Brown. He stayed and 7 A. I stili run the shift.

8 stayed at the administrative level position. 8 What makes you think that?

9 Can you be more specific about what his 9 A. Because I still run the personnel, and I can

10 accommodation was? 10 still run everything from the office that they
il No. 11 gave me and the clerical duties. He can go out
12 Can you think of anybody else that was 12 and handle the scenes.

13 accommodated like you want to be? 13 Q. So why do they need a battalion chief if you're
14 No. 14 doing all this battalion chief commanding?

15 Earlier you said that you were really stressed 15 A. Repeat the question.

16 out, and I asked you to list things. The first 16 Sure. They put him in as the acting battalion
17 thing you said is that the City's actions were 17 chief. Why do they need an acting battalion

18 so egregious, and then we started listing that. 18 chief if you're the battalion chief? Do you

19 You said they took away your job, and then you 19 know?

20 changed -- or additionally said they took away 20 A. All I know is it's never been done before.

21 your accommodation. 21 Q. Okay. My question was, why do they need an

22 What next is on your list that stresses you 22 acting battalion chief if you're the battalion
23 out or think the City did that was so egregious? 23 chief?

 

 

 

 

Cite,

LLC

7 (Pages 25 to 28)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13

Filed 03/06/20 Page 9 of 55

August 7, 2019

 

 

 

 

29 31
1 A. The duties they gave me -- my restrictive duty 1 Yes.
2 status should not have taken away my office or 2 So if his rank is equal to you, how do you get
3 my rank. 3 your answering to somebody with a lower rank?
4 Q. You've already testified you couldn't do the 4 I had seniority over him.
5 duties of battalion chief. We got that one set 5 So you've just been through the door more than
6 early on. Why do they need an. acting battalion 6 he has, and you didn't like that?
7 chief if you're the battalion chief? 7 No, sir. I just -- it's a paramilitary
8 A. They don't. 8 organization.
9 But you couldn't do your job as a battalion 9 Okay. Let's go with that. It's a paramilitary
io chief, right? 10 organization.
11 A. For the duties they gave me on a restrictive il Yes, sir.
12 duty status, I could do it. 12 So even though you can't do your job, you think
13 Q. Could you do your full duties as a battalion 13 you still should have had the rank?
14 chief? : 14 I didn't get demoted or lose pay. I got hurt.
15 A. No. 15 Off duty, correct?
16 Q. So they got somebody to replace you? 16 No. This restrictive duty status, sir, was when
17 A. Yes. ; 17 I got hurt. It wasn't even diagnosed from my
18 Q. And you're upset because you had to answer to 18 labrum, shoulder surgery, until August 27.
19 the guy that replaced you? 13 What year?
20 A. Yes. , 20 2018.
21 If you couldn't do your job as a battalion 21 So you still couldn't do your job no matter when
22 chief, what upset you about answering to the guy 22 it happened, correct?
23 that replaced you that could do your duties? 23 No. I understand. Yes.
30° 32
i Do you need her to read the question back? 1 So this paramilitary organization, in your mind
2 A. Yes, please. 2 somebody that's brought in to replace you and do
3 MR. HOWARD: Would you read the 3 your job, you think you should stili have a
4 guestion back? 4 higher rank than him?
5 (The immediately preceding question 5 Just because you're injured on an on-duty injury
6 was read back by the court reporter 6 doesn't mean that somebody else can come in and
7 as requested.) 7 just take your job --
8 A. I had never seen it done in my whole career at 8 Well, that ~~
9 the fire department for the City of Prattville 9 -- and then they can remove me like they did on
10 where a senior officer answered to a junior 10 August 15 when I got TTD'd, and I hadn't even
11 officer under any circumstance, whether it be at a1 been diagnosed until August 27 for a torn labrum
12 the administrative level or in the operations 12 that was sustained from a PT test on May 2,
13 level. 13 2018.
14 Q. If he was doing your job, what made him junior? 14 We'll talk about that.
15 His age? 15 So you just think they shouid not have had
16 A. No. His rank. 16 a BC while you were injured?
17 Q. Well, at that time he was the battalion chief, 17 Oh, no. They should -- you have to have a BC.
18 correct? 18 I agree.
19 A. The acting battalion chief. 13 But we also have captains. We have people that
20 Q. So -- + 20 fill in for BCs, too, at all levels.
21 A. Yes. 21 MR. GUILLOT: Can we take a short
22 Q. -- that was equal to you except you couldn't do 22 break?
23 your job; is that correct? 23 MR. HOWARD: Sure.

 

8 (Pages 29 to 32)

 

Cite, LLC
205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 10 of 55

 

 

Jay Hawthorne August.7, 2019
33 35
1 (Brief recess.) 1 admin position. They did not accommodate me
2 MR. HOWARD: We're back on the record. 2 like they have prior to me.
3 Q. {Continuing by Mr. Howard) You were telling me 3 Are you saying they made you work your hours?
4 why you were upset, and you thought the City’s 4 A. They should have allowed me to have
5 actions were egregious. You told me they took 5 eight-to-five hours --
6 away your job accommodation, and. you were 6 Q. Why?
7 humiliated. 7 A. -- like everybody else.
8 What's the next thing, if anything? 8 Q. Why?
9 A. Are we talking actual damages or what -- could 9 A. Because that's the proper accommodation that
10 you repeat the question again so I can ~- or 10 they've always done in the past,
11 rephrase it? 11 Q. No. No. I don't know about that, but why
12 Q. Sure. I asked you kind of what you were upset 12 should they just do that for you? Why do you
13 about. The first thing you said was Prattville i3 not want to work your shift?
14 took your job and accommodation away. The 14 A. You just told me I couldn't fulfill the job of a
is second thing you said was you were humiliated by 15 battalion chief.
16 taking your office away. And I was asking you 16 Q No. Let's get that straight. You answered that
17 is there a number three. 17 question, and I repeated it to you.
18 A. In reference to my prior statements, ‘what needs 18 So why should you get the eight-hour shift
19 to be known is that whenever somebody used to -- 19 or why should you have a special shift?
20 since we have no city manual since 1994, we 20 A Why should I be humiliated and answer to a
21 don't have any up~to-date rules at that time. 21 younger man --
22 Whenever somebody got injured on duty, if 22 Okay. My question was --
23 they couldn't perform the job, for example, of a 23 A ~- on shift?
34 36
1 battalion chief at full duty, they would have an 1 Q. -- why should you have a shift --
2 accommodation of deing clerical work -- 2 A. Why should i have a shift? That's the shift
3 Q. Let me ask you, are you changing any of your 3 that I'm put on. I'm the senior battalion
4 . previous answers? Are you changing any of your 4 chief. You don't lose your rank just because
5 previous answer? 5 you're injured on the job.
6 A. I'm just making an additional statement. 6 Q. But you lose your duties, don't you?
7 Q. To which one? One or two? 7 A. Yes. And usually the accommodation is made.
8 A. To what I just said. 8 But in this case it wasn't made for me for some
9 Q. Okay. Does this go under the heading of took 9 reason.
10 away my job accommodation or I was humiliated, 10 Q. Are we through with you supplementing your
11 and are you changing an answer? 11 previous answers? Can we move onto three now?
12 A. I'm not taking away anything. 12 A. Sure.
13 Q. Okay. What's your speech now? 13 Q. Okay. What's number three?
14 A, My speech is what I just told you. The City has 14 A, I've said everything that I've said for the
15 no handbook. It's total subjectivity, and up a5 record. You can move onto your next question.
16 until me they decided -- in the past whenever 16 Q. Okay. What's number three?
17 somebody got hurt, they were accommodated with a 17 I don't have a number three.
18 clerical job. I was also given a restrictive 18 Q. Okay. So we have two. You're upset because
19 duty status job. However, it was on shift. 19 they took your job accommodation away, and you
20 That was a form of humiliation. 20 ‘thought you were humiliated.
21 Q. Wait. Explain that because I don't understand 21 Anything else?
22 it: on shift and that's a form of humiliation? 22 A. Humiliated, job accommodation, and answered -~
23 A. On shift as opposed to doing clerical work in an 23 yeah. Yes. That's good. That will cover it.

 

 

 

Cite,

205.545.5155

LLC

9 (Pages 33 to 36)

1
\

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 11 of 55

Jay Hawthorne

August 7, 2019

 

 

37 39

1 Q. What kind of accommodation do you think that 1 A. Because I've never seen it done. I don't know

2 you're entitled to? 2 if that's commonplace.

3 A. I believe as a 25-plus-year employee that's 3 Q. Well, let me ask you this: All those people you
4 injured on duty -- 4 listed over here, do you have any idea whether

5 Q. Let me stop you there. Why would that make any 5 they took a medical retirement?

6 aifference? Are all employees equal? 6 A. If anyone what?

7 A. Are all employees equal? 7 Q. Took a medical retirement.

8 Yes. 8 A. I don't know that for a fact.

9 A. Not for the City of Prattville in the fire 9 Q. Okay. Back to my question.

10 department. 10 What kind of entitlement -- what kind of

il Q. No. 11 accommodation do you think that you are entitled
12 A. Some are treated -- 12 to? You started off as this 25-year something,
13 Q. In your mind. 13 and then I stopped you. Finish.

14 A. No. Factually. 14 A. Until I healed from an on-duty wreck or was even
15 Q. No. In your mind should they be? 15 properly diagnosed, which I wasn't until the

16 A. Prior to me -- they should all be equal, and we 16 27th, I felt that I should have had a clerical
17 should even have an up-to-date city manual from 17 job which was decided in my restrictive duty

18 1994 which would address these issues so the 18 status in an admin position at the Public Safety
19 pure subjectivity and whether people like you or 19 Building.

20 not or are trying to influence and desiring you 20 Q. Doing what?

21 to retire and make you retire -- those kind of 21 Whatever needs to be done.

22 things should be avoided. 22 What needs to be done? You walk in the door.

23 Q. Why? 23 What do you think you're entitled to be doing?

38 40

1 A. What do you mean why? That's not right to do 1 A. When I walk in the door,.just like Chief Whaley
2 that. All employees should be treated the same. 2 on May 14, 2018, he gave me a restrictive duty

3 Q. Why should somebody not encourage you to retire? 3 status. I do what I'm told. So they tell me

4 A. Encourage me to retire? 4 what my work duties are while I work to get

5 Q. Yeah. 5 better to get back to work. Then that's what

6 A. Why? 6 you do. That would be the proper accommodation,
7 Q. Why is that such a bad thing? If you can't do 7 and that's the accommodation that's been there

8 your job, why don't you retire? 8 ever since up until me.

9 A. How is that such a bad thing? 9 And you've already listed those people, correct?
10 Q. No. You said it was a bad -- or I perceived 10 What?

11 that you said it was a bad thing. il You gave me a big list of people. Is that what
12 A. When HR tells me in a memo on 4/4/2017 I need to 12 you're talking about when you answered that

13 pursue my option to retire and my accommodation 13 question then? You said it's always been there
14 has ended due to no undue burden on the City and 14 and --

15 for no valid reason, I find that quite is A. On-duty, off-duty wreck, the City has always

16 offensive. 16 been kind and proper to help people. But when
17 Why? 17 people are injured on duty, that's a whole

18 What do you mean why? You wouldn't? You 18 different thing.

19 wouldn't -- 19 Q. Well, let's break that down. The list you gave
20 No. No. No. 20 me earlier are people that you think were
2i -- after 25-plus years? 21 accommodated differently than you.
22 Q. I'm not deposed. You are. 22 They have been accommodated before differently.
23 Why did you find it offensive? 23 Can you add to that list now? Do you know

 

 

 

Cite,

205.545.5155

LLC

10 (Pages 37 to 40)

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 12 of 55

 

 

Jay Hawthorne August 7, 201
41 43
1 anybody else? 1 A.. No, sir. Catastrophic. Head. He went up to
2 A. I think we could probably look at a couple more. 2 Emory, the. trauma unit up there. He was a
3 Who are they? 3 miracle. They had vigils for him --
4 We could look at Battalion Chief Strock, and we 4 Q. What about Law? ,
3 could look at demoted Battalion Chief Andy 5 A. ~- and everything.
6 Ellison who became a captain. 6 Q. What. about Law?
7 What was his problem? 7 A. Law is the one that you referred to that I just
8 A. The rumor had -- and I do have an exhibit -- 8 remembered because you brought it up. He
9 that he got -- 9 couldn't ride in the back of an ambulance
10 Q. Let's talk about your exhibit. Have you got it? 10 because he was in an ambulance wreck, and so
11 A. I didn't bring anything. i1 they made an accommodation for him too. So he
12 Q. Okay. 12 really can't even fulfill his duties by riding
13 A. I believe my exhibit per counsel I think is 13 in the back of the ambulance.
14 different than what you have. I believe his 14 But he could do everything else?
15 exhibit to me is Exhibit 15, the accommodation 15 Yeah, he can do everything else. But it's
16 for Captain Ellison. That's the number that I 16 important if somebody's life is on the line
17 have. 17 that -- you might need him on a call to get back
18 Q. That was a question number. 18 there and actually have to ride with them.
19 What was Ellison's disability or -- 19 Q. Or might not.
20 A. He was working on a -- he was a 19-year captain 20 A. Huh?
21 who was just demoted from BC, and he went to 2i Q. Or might not. There might be somebody else.
22 Birmingham and he was going to get some kind of 22 A. What happens if there's not?
23 PTSD disability 19-year check that was pending 23 Q. What ‘happens if there is?
42 44
1 on per the memo that Ms. Thrash had written that 1 A. {No response.)
2 he -- they would accommodate him as long as --~ 2 Any other things that you think that you're
3 until the medical review board actually approved 3 entitled to?
4 it. 4 A. No.
5 What. was his disability? What did he have? 5 What's your goal in this lawsuit?
6 I believe it was PTSD. 6 Goal? The goal -- long-term goal actually is
7 And he just couldn't ride in the back of an 7 hopefully this would never happen to anybody
8 ambulance, correct? 8 again, somebody with a career --
9 A. No, sir. That's Sergeant Law. You can put him 9 Q. What's your goal?
10 down, I guess, too. That's Sergeant Law. 10 -- loyalty to this organization.
11 Q. Then what was Ellison's? 11 I hope that the City would come up and have
12 A. He could do it. 12 a handbook ~-- an up-to-date handbook with
13 Q. PTSD from what? 13 today's laws.
“44 A. Ellison was PTSD from years, I guess, of trauma’. 14 Q. What law is outdated in that handbook?
15 I don't know the medical case. I just know the a5 A. 1994.
16 exhibit. 16 Q. No. What law is outdated in that handbook?
17 Q. What was Strock's? 17 A. Excuse me?
18 A. He had a catastrophic on-duty wreck. It was 18 Q. What law is outdated in that handbook? You say
19 November -- I've got to remember. I believe it 19 it's outdated.
20 was November of 2014. He went up unspotted 20 What part --
21 without any personal protective equipment to fix 21 A. Just the rules -- general rules and what they
22 a space heater, and he fell tragically 16 feet. 22 put in there.
23 Q. What was his injury? Just shoulder? back? legs? 23 Q. Which general rule?

 

 

 

Cite,

205.545.5155

LLC

ll (Pages 41 to

fs
BD

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 13 of 55

 

 

Jay Hawthorne August 7, 2019
45 47

1 Everything. 1 it's outdated. So which is it? Is it outdated,
2 Which one? 2 or you don't know?

3 How about from page 1 ~~ I believe it's 125 3 A. I don’t know.

4 pages. A lot of stuff is outdated. It needs to 4 What is your -- have you reached MMI?

3 be brought up to date. 5 A. That was 7/19. I have not gotten results on the
6 Q. What specifically is outdated? You've said that 6 rating.

7 several times. I just want to know why you 7 Q. 7/19. What year?

8 think it's outdated just because it's got 19934 8 A. ‘19.

9 on the front cover. 9 Q. Have you reached MMI?

10 A. Because all it -- it's pure subjectivity. 10 A. Yes. 7/19/19.

il Q. What is subjective about it? What does that’: 11 Q. Who’ --

12 mean? 12 A. Who did it?

13 A. That's my interpretation. 13 Q. Who told you that you'd reached MMI?

14 Q. What do you mean by your interpretation? 14 A. Dr. Buggay.

ais A. They do whatever they want to do. 15 Q. What did he tell you?

16 Q. So you don't think there's anything objective in 16 A. The workmen's comp doctor.

17 that book? 17 Well, he didn't give the rating. He just
18 A. Maybe some, but not much. 18 said I reached MMI.

19 Well, what's subjective? What do you think is 19 Q. Do you have any idea why you haven't received
20 subjective in that book? 20 the rating?
2l A, Well, I haven't even aa to be honest with you, I 21 A. I called the office about a week ago, and she
22 haven't even been able to look at it that much , 22 said the doctor was réally backed up, and she
23 lately, but it's not even something that they 23 also said that the other people -- my workmen's

46 48

1 even refer to. 1 comp attorney as well as the Millennial Risk

2 why not? 2 people, they wanted the numbers, so somebody

3 Because even -- HR themselves even says ~~ and 3 would be getting ahold of me as soon as the

4 even our fire chiefs say -- 4 numbers would come in.

5 No. No. No. 5 Q. Do you think you're at a hundred percent? Do

6 -- it's not applicable. 6 you think you're ready to go back to work?

7 Q. We're talking about you. We're talking about 7 A. He hasn't told me what -- I don't know what's in
8 you. Why have you not been able to look at it 8 it.

3 lately? 9 Q. I asked what do you think.
10 A. Huh? 10 I don't know.

11 Q. Why have you not been able to look at it lately? 11 Well, do you think you're ready to go back to

12 A. I haven't looked at it. 12 work?

13 Q. When is the last time you looked at the book? 13 A Oh, I definitely would be ready to go back into
14 A, Maybe two, three months ago. 14 an admin position and perform that very well,

is Q. Do you now have anything that you know that's is yes.

16 completely outdated in that book that you can 16 Do you think you're ready to go back as a BC?

17 cite me to? 17 No, sir.

18 A. Not offhand. 18 As a battalion chief on shift, no, sir.

19 Q. in your mind how is it outdated if you can't 19 Why not?
20 cite to anything that's outdated? 20 Well, I had a surgery on October 11 from an
2l A. I can't recall anything at this time. 21 injury on May 2 that finally got treated. Then
22 Q. Well, that's fine. But you're also saying it's 22 I went back on the 28th of March of '19, this
23 outdated, but you can't give me any reason that 23 year, and I had frozen surgery [sic]. Okay?

 

 

 

 

Cite,

205.545.5155

LLC

12 (Pages 45 to 48)
Case 2:19-cv-00139-RAH-KFP

Hawthorne

Document 16-13

Filed 03/06/20 Page 14 of 55

2
ci
Q
c
oa
ct
~I
~
N
O
F-
wo

 

 

 

49 51
1 And the doctor said -- 1 admin position, and it was between Battalion
2 Q. I just asked you why, not -- 2 Chief Owens at the time who was an admin
3 A. Oh. 3 battalion chief. And it was also --
4 Q. ~- how we got there. 4 Q. You keep saying admin battalion chief. What
3 A. Okay. 5 does that mean?
6 Q. Why can't you go back as BC? Are you 6 A. It was -- an admin battalion chief was his
7 injured? disabled? What is it? 7 position before they had -- before he became an
8 A. My shoulder. 8 assistant chief.
9 What's wrong with your shoulder? 9 Do you understand what I'm saying?
10 I don't have the range of motion that more than 10 Well --
i1 likely will allow me to perform the duties of an 11 They've had an admin battalion chief before.
12 on-shift battalion chief. 12 -- let me ask the question so I --
13 Q. So it's your opinion that you cannot go back as 13 What were the duties of the admin battalion
14 a BC because your shouider is keeping you from 140 chief?
15 fully performing the duties? 15 A Basically the duties of the admin battalion
16 A. I believe it's the opinion of the doctor as well 16 chief, he was basically -- he was doing rules
17 as myself, yes. 17 and regs, doing a lot of paperwork.
18 Q. Okay. We're back to your opinion. The doctor 18 Did that become the training BC?
19 hasn't said it yet. I want what you think right 19 The admin became -- I don't recali. Very well
20 now before that comes out. 20 may have.
21 Do you think you can go back as the BC and 23 Q Okay. And the admin BC that you described went
22 fully perform the duties? 22 away long before your car accident.
23 A. Of an on-shift battalion chief is what you're 23 A Yes.
50 52
1 referring to? 1 Q. So the day you had your car accident, there was
2 Q. Yes. - A full BC that does everything. 2 no admin BC. ‘
3 A. No, I could not perform at that level. 3 A. No, there was not.
4 Q. And that's because of your shoulder? 4. Q. Okay. You were telling me when you almost got
5 A. Correct. . 5 to be assistant chief.
6 Q. And you think you've got some type of impairment 6 A No, I didn't almost get it. They were going to
7 rating coming from the doctor? 7 have an interview between two people.
8 A. Correct. 8 Q. They asked you, didn't they?
3 Do you think an accommodation should just be 9 A. They what?
10 permanent because you've been there so long? 10 Q. They offered it to you.
11 A. No. 2 think you call it -- in a legal term it's 11 A. I was not offered the job. They asked me to
12 called a precedent. 12 interview for it.
13 No. No. 13 Q. Your testimony is you were not offered the
14- And the precedent has always been there for the 14 position of assistant chief?
15 City. 15 A. I was not offered the job of assistant chief
16 Q. Dude, I just asked you do you think it should be 16 sir.
17 permanent just because you've been there so 17 Did you -~
18 long. 18 A. I had to go for an interview is what I had to
19 A. No. 19 do, and it was between me and Battalion Chief
20 Tell me about when you almost became assistant 20 Owens. It. was between two people. It was a
21 chief. , 21 competitive interview. I never had the
22 A. I believe that was in November of 2016. There 22 interview, and he got the job. I never had the
23 waS a position that had come open. It was an 23 interview.

 

 

 

Cite,

205.545.5155

LLC

13 (Pages 49 to 52).
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 15 of 55

 

 

Jay Hawthorne August 7, 2019
53 55

1 Q. You're saying you didn't turn that down and 1 Q. So the 24-hour shift, the alarms going off and

2 that's how Owens got that job? 2 stuff like that was not too bad. You stayed on

3 A. I turned it down because I had three elderly 3 there for the 24-hour shift?

4 parents at the time to take care of. And guess 4 A. You have to understand. When you're the senior

5 what? There are more important things, and that 5 battalion chief, you have an office that is

6 wasn't conducive to my schedule at that time. 6 separate from that. You don't hear a lot of

7 Well, I don't understand what you're saying. 7 that noise and all that.

8 A. Chief Brown didn't ask me -- nobody offered me 8 Q I'm asking you a question, and you're giving me

9 the job: the mayor, Lisa 9 an answer I didn't ask.

10 Q. You just said you turned it down. What did you 10 The bells and whistles and alarms and
il turn down? il computers and stuff like that was not too bad to
12 A. I didn't turn -- I turned down a job interview. 12 make you want to leave the 24-hour shift,
13 I turned down a job interview for an assistant 13 correct?
14 chief's position. I was never told -- it was a 14 A Correct.
is competitive position. 15 Q How did you become a battalion chief? Was there
16 Q. Is it your testimony under oath that you did not 16 an interview process? Was a test taken, or were
17 come back and say I do not want that job when it 17 you just selected to be a battalion chief?
18 was offered to you? / i8 A I was appointed I believe in’2011 by Mayor Bill
19 A. I do not recall -- I do not recall them offering 19 Gillespie.
20 the position to me. 20 How did that happen?
21 Q. Do you know whether the only reason they asked 21 A There was a choice between myself -- Chief Brown
22 Owens about it was because they didn't think you 22 wanted Captain Mixon at the time, and Mayor
23 wanted it? 23 Gillespie picked me over him.

54 56

1 I did not know that. : 1 Do you know why he picked you?

2 Did you come back and say, man, I wish I would 2 I’was number one on the test from 1999, and he

3 have taken that job after they gave to Owens? 3 was number 10, the last competitive test we ever

4 A. I believe I spoke to Chief Whaley and said, man, 4 took. Chief Brown was number two.

5 I wish I could have -- I wish I could have had 5 Q Did the union want you to be chief?

6 that job. 6 Union wanted Mike Rogers to be chief. I turned

7 Q. And that was an eight-hour shift job, right? 7 down chief. I was even asked to be chief by

8 A. Yes, 8 Bill Gillespie when he first became mayor.

9 Q. Exactly what you want now. 9 At one point did the union want you to be chief?
10 A. He didn't tell me whether I got it or not. He 10 No. They took a vote. I was number two. Mike
11 said it was too late. a1 Rogers was number one.

12 Q. Will you agree with me there were only two 12 How do you think your co-employees perceive you?
13 people available for that job? 13 I don't know.

14 A. Correct. Yes, sir. Me and BC Owens. Yes, sir. 14° Do you perceive that you're friends with

15 Q. And Owens was not approached until after you 15 everybody?

16 said you didn't want it. Do you know anything 16 A. No.

17 about that? 17 Why not? |

18 A. No, I didn't know. Nobody told me that. They 18 Because a lot of times I just do the job, and a
19 just said it was between two people. 19 lot of times ~- I'm not a good ole boy like a
20 Q. You chose a 24-hour shift over the eight-hour 20 lot of these guys. I don't hunt and fish. I
al shift at that time. 21 also don't think that it's good for a

22 A. I did. To help with my elderly parents and my 22 high-ranking officer to kind of cavort and

23 father-in-law. 23 galavant around with the guys. I don't go to

 

 

 

 

Cite,

205.545.5155

LLC

14 (Pages 53 to 56)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 16 of 55

 

 

Jay Hawthorne August 7, 2019
57 59

1 Christmas parties. I don't do things like that 1 A. No,

2 because it can put you in compromising 2 Q. Josh Bingham?

3 positions, as it has for many of our people. 3 A. No. .

4 Q. Did you say that you had taken a test and scored 4 Q. Josh Brown?

5 higher than Neal Mixon? 5 A. No,

6 A. Yes, 6 Q. Rickey Roberts?

7 Which test was that? 7 A. No.

8 That was the captain's test in 1999. I was 8 Q. Lisa Thrash?

9 number one on the list. 9 A. No.

10 And that was -- / 10 Q. Well, maybe we're not on the same page. So Lisa
il That was the last competitive test that any of il Thrash has nothing to do with the allegations in
12 us took. 12 your complaint?

13 Q. Can you agree with me that things changed when 13 A. Oh, no. I thought you meant talking like

14 Gillespie came into office as far as testing for 14 verbally.

15 promotions? 15 Q. That's exactly what I mean. You just told me

16 A. Yes, they did. 16 that you had some kind of conversation with

17 Q. They changed dramatically, didn't they? 17 -Lisa, and she was forcing you to retire.

18 A. Yes. 18 MR. GUILLOT: Excuse me. Let me

19 Q. Were you put as a BC in the good ole boy system? 19 clarify because he was saying "no"
20 A. Was I put in as a BC in the good ole boy 20 a lot. :
21 system -- no, 21 Is your question did he ever
22 Q. Was it a compromise reached with the union for 22 discuss any of the issues the
23 you to become a BC? 23 allegations. are about, or did he

58 60

1 If it was, I wasn't told that. 1 discuss the lawsuit with them?

2 How did Neal Mixon take it when you were put as 2 MR. HOWARD: Either. That question is
3 BC and he was not? 3 so broad.

4 A. I don't know. I heard two days before it came 4 MR. GUILLOT: Okay.

5 out that the mayor had made the final decision. 5 A. Oh, yes. Yes to everything.

6 I heard that Chief Brown had gone out to lunch 6 Q Have you spoken to the mayor about any of the

7 with Mixon and celebrated, because they were 7 issues in your complaint?

8 very tight friends, and I imagine that Mixon 8 A. Not the mayor. None that I recall.

9 took it hard. 9 Q. And I don't know of any. I'm just --

10 Q. I want to go through some of these things such 10 A. No. No. I don't

11 as your initial disclosures and the response to 11 Q. How about Terry Brown?

12 your interrogatories and just get some 12 A. No,

13 clarification. 13 Q. Any promotions or anything like that or

14 Have you spoken to Mayor Gillespie about 14 accommodations with Terry Brown?

15 anything alleged in your lawsuit? , is A. No. ,
16 A. Not to my knowledge. 16 Q. Can we agree that the person that you've spoken
17 Q. How about Chief Brown? 17 to the most is Lisa?
18 A. Not to my knowledge. 18 A. Yes. Very much so.

19 Q. How about Michael Whaley? 19 What about Michael Whaley?
20 A. Not to my knowledge. 20 A. Other than restrictive duty status, stuff like
21 Q. How about Allen Owens? 21 that, minimal.
22 A. No. 22 Q. He's the one that gave you the list of things
23 Q. 23 you can do?

 

Dallis Johnson?

 

 

 

Cite,

205.545.5155

LLC

15 (Pages 57 to 60)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 17 of 55

Jay Hawthorne

Augusc 7, 2019

 

 

61 63
1 A. Yes, sir. 1 position. I was wondering, were you asking for
2 Q. Do you know where that list was derived from? 2 a demotion?
3 A. No, I do not. 3 A. If need be to be able to teach that paramedic
4 Q. How. about Allen Owens? 4 job that was the primary job that that job did.
5 A. No, sir. 5 Q. That paramedic teaching captain position
6 Q. Dallis Johnson? 6 required you -- you couldn't have that with a
7 A. ‘No, sir. 7 hurt shoulder, could you? You've got to lift
8 Q. Do you have any idea what Allen Owens and Dallis 8 things.
9 Johnson have to do with this case? 9 A. That wasn't a hurt shoulder. That was a. hurt
10 A. I know what Allen Owens would have to do with 10 neck from off duty.
11 this case, yes. 11 Q That captain's position that taught paramedics,
12 What's that? 12 you cannot have any type of disability, can you?
13 He was the one who told me on April 11 that they 13 A. But I was --
14 were holding an admin positions chief once I 14 Q. No. Can you or can you not?
i5 retired for Captain Josh Bingham, and I had 15 A. No.
16 inquired -- that was on April 11, 2017. And I 16 Q. You've got to move the 160-pound mannequin and
17 had asked -- let me make sure about my date. 17 all that kind of stuff?
18 Q. Did you say they were holding a BC spot or a 18 A. Yes, sir.
19 captain spot? 19 Q. You've got to be able to use your body.
20 A. No. They were going to hold a BC spot for when 20 A. Yes, sir.
21 I retired. 21 Q. Why did you think you could fulfill that
22 What was wrong with that? 22 captain's role if you had an injury?
23 Huh? , 23 A Because till I got cleared to do heavy-duty
62 64
1 Q. What was wrong with that? 1 status, which I got cleared on 4/19 from the
2 A. But I had asked Chief Brown for either an admin 2 doctor to let me then go back, which I then
3 battalion chief's position there or even switch 3 reported on 5/2/18, I was working to get back to
4 with Bingham himself. 4 that status. And if that was the case and then
5 Q. Let me stop you there because I don't understand 5 I was heavy-duty status, then I could have that
6 it. There was no admin BC at that time, 6 job.
7 correct? 7 Q. Well; if you could go back to heavy-duty status,
8 A. Correct. 8 you could have been a BC.
9 Q. And you were inquiring about a captain's 9 That's true too.
10 position? 10 Q. The acting BC would have been moved back to a
11 A. Bingham at the time was a captain. 11 captain, right?
12 Q. Let me go slow. Were you inquiring about the 12 A. Right.
13 possibility of becoming a captain? 13 Q. And you would have taken his position?
14 A. I inquired about the possibility with Chief 14 A, And I then did go --
15 Brown about both. 15 Q. Is that correct?
16 So you wanted to go back and be a captain? 16 A. Correct.
17 A. If need be. If an admin battalion chief didn't 17 QO. Okay.
18 open up down the road. 18 A. And then I did go on May 2. I went back, and
19 Q. Did you mean open or be created? 19 the first day back I injured myself -- my
20 A. Open. . Be created. 20 shoulder on a quarterly PT test.
21 Q. Same thing? 2i Q. I get that. I understand.
22 A. Same thing. 22 What does Josh Bingham have to do with this
23 Q. Okay. Your complaint talks about this captain 23 case?

 

 

 

Cite,
205.545.5155

LLC

16 (Pages 61 to 64)

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 18 of 55

Jay Hawthorne

August 7, 2019

 

67

 

65
1 A. Josh Bingham -- ever since the testing with the 1 A. He also did tell me that he was going to make
2 new mayor and the standards, it's always been 2 sure because -- there was a big uproar in the
3 understood that before you are even qualified to 3 department about the question about Bingham's
4 take a test that you have to meet all 4 status. I didn't even find this out really
5 qualifications to even participate in a test. 5 until August 12 when they made all these rapid
6 It was brought to my attention from numerous 6 ‘ promotions, and I wasn't even on the list. My
7 employees last July that he wasn't even eligible 7 name completely disappeared, and they said, what
8 to take the lieutenant's test. And if he wasn't 8 happened to you, Chief?
9 eligible to take the -- a lieutenant and a 9 Q. You're talking about the roster list?
10 captain is the same today. But if he wasn't 10 A. Yeah, the roster list.
11 eligible to take the lieutenant's test, then he 11 Q. And if you're injured, you go up to the top?
12 wouldn't even be eligible to even be a battalion 12 A. No, sir. :
13 chief to this day. 13 Q. If you're injured you don't go up to your own
14 Q. Do you know if those requirements were waived 14 little section up there?
i5 for that test? 15 A. No. I£ you're injured on duty, you don't
16 A. I do not. 16 disappear like I did. I disappeared.
17 If they were, then that wasn't a requirement, 17 Q. Injured off duty or on duty, what's the
18 correct? 18 difference?
19 I do not 19 A. I don't -- I've never seen it before.
20 Well, if you've got a requirement and it's 20 Q. Could that have been just a clerical error?
21 waived, is it still a requirement? 21 A. Yes. ,
22 A. Why would a requirement be waived when we're 22 Q. Have you told me everything about Brown that has
23 supposed to be under new standards? 23 to do with this lawsuit?
66 68
1 Q. Well, I just asked you the question. If it's 1 A. He said that he knew that he was going to get
2 waived, is it still a requirement? 2 his job because of what transpired.
3 A. No. 3 Which job?
4 Q. Anything else about Josh Bingham? 4 He was going to get one of the future BC jobs,
5 A. No, sir. 5 yeah.
6 Q. Josh Brown? 6 Who are the BCs now?
7 A. Josh Brown, yes. The last day that I was on 7 Cory Russell on A, Josh Bingham on B, and Josh
8 shift, August 12, before I was sent home on TTD 8 Brown on C.
9 August 15 -- he had always been very supportive, 9 Q. And you?
10 and I know it put him in an uncomfortable 10 A. The joke is that I'm on -- in the cloud.
11 position. I know everybody wants to move up, 11 Q. I don't care about jokes.
12 but he had told me that what they were doing to 12 You're still considered a BC, aren't you?
13 me was not right, that I wasn't being 13.- A. Yes.
14 accommodated properly and that this had never 14 Q. How about Rickey? Is he a BC?
15 been done before, and he understood that it was 15 A. Yes. BC of training.
16 a frustrating time for me. 16 Q. That's four BCs plus you?
i7 And he had also told me that he had asked 17 A. Five.
18 Battalion Chief Andy Ellison at the time -- he 18 Q. Total of five?
19 was going through some difficulties on his 19 A. Yeah. Budget allows for four.
20 own -- to switch with Captain Bingham and take 20 Q. Have you told me everything about Josh Brown?
21 the demotion and take that admin job and -- so 21 A. Yes.
22 that didn't obviously transpire. 22 Q. How about Rickey Roberts? What does he have to
23 Q. Anything else with Brown? 23 do with this, if anything?

 

 

 

 

Cite,

205.545.5155

LLC

17 (Pages 65 to 68)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 19 of 55

 

 

Jay Hawthorne August 7, 2919
69 71
1 A. Nothing about him. 1 Q. Why do you think you should get a hundred
2 Q. What about Jade? 2 thousand dollars in compensatory damages due to
3 A. She was just HR. 3 mental anguish and emotional distress?
4 Q. Same as Lisa? 4 A I was basically -- with the accommodation being
5 A. Yes. 5 taken away, rescinded, I was no burden on the
6 Q. Lisa is her boss? , 6 City. My job was taken away with a little over
7 A. Yes. Jade has taken good care of me. 7 a three-week notice. Then I come back. I'm on
8 Q. Michelle Myers, what does she know? 8 duty. I get hurt. I get put on restrictive,
9 A. Well, she would know everything because she's 9 humiliatory status, and then I go home again.
10 the HR secretary for the fire department. She 10 Guess what? Somebody knows when you get put
11 knows everything. She knows as much as i1 on temporary total disability a second time, and
12 Q. We've got Jade and we have Michelle. Both of 12 then you've even been told by people at the fire
13 those would do what Lisa told them to do, and 13 department have you retired. Like you say, I'm
14 Lisa is the policymaker for that? 14 still on a roster. I've had people that say
i5 A. Yeah. 15 that the staff themselves went around the
16 Who is Dr. Leigh Townes at Lemak Health? 16 stations and told people that I voluntarily
17 That was the first guy that I went to after my 17 retired.
18 wreck. I believe it was on April 5, 2017. The 18 Q. Did you just pull the $100,000 out of the air,
19 wreck was on March 31, 2017 -- that I went to. 19 or is that based on a computation of something?
20 Q. Carpenter is just your family doctor? 20 A. No. I've got lawyer fees. I've got back pay.
21 A. No. He's workmen's comp. 21 Q. What lawyer fees?
22 Q. What about Jones? 22 A. Huh?
23 A. Jones was the doctor that I went to to follow up 23 Q. What lawyer fees?
70 72
1 on July 26 of 2018 because workmen's comp wanted 1 A. Lawyer fees if this goes to trial and also some
2 to make sure it wasn't my neck problem that I 2 lawyer fees that I've already paid to the firm.
3 sustained my injury. He told me it wasn't my 3 Q. The hundred thousand, is that based ona
4 neck. He told me I needed to go see a shoulder 4 computation? Did you add something up to get it
5 doctor, and I was referred to Dr. Buggay who 5 er oh, it. looks good, six figures?
6 I saw then on August 27 and surgery followed 6 No. That's about what I think I deserve for it.
7 October 11. 7 Q. i understand that. But did you add stuff up to
8 Who is Dr. Swaid? 8 get to a hundred thousand, or did you just --
9 A. Dr. Swaid was my neck doctor. Anterior fusion. 9 A. No.
10 Have any doctors told you I don't want to treat 10 Q. -- say that looks good?
11 you anymore; don't ever call me again? 11 A. Added stuff up.
12 A. No. None to my knowledge. 12 Q. Okay. Let's add it up.
13 You've looked through all the documents that the 13 A. Back pay.
14 City has produced, correct? You were talking 14 Q. Okay. What --
15 about Exhibit 17 and all that. I know you've 15 A. The pay that they lost -~ that I lost.
16 looked at them. 16 Q. Okay. Hang on. I don't write that fast.
17 A. Yes, sir. 17 Back pay. What pay have you lost?
18 Have you noticed any glaring omissions or 18 A. Roughly around 18,000 from the time that I
19 anything that we missed in producing documents? 19 wasn't accommodated, and I had to use my own
20 None to my knowledge. 20 leave time to go home because I was hurt and I
21 As far as you know, you've got everything that 21 hadn't been diagnosed.
22 you asked for? 22 Q. Instead of back pay, are you talking about
23 A. Yes, sir. 23 vacation pay?

 

 

 

 

Cite,

205.545.5155

LLC

18 (Pages 69 to 72)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 20 of 55

 

 

Jay Hawthorne August 7, 2019
73 75
1 A. The vacation pay that I had to use my own time. 1 some Ativan.
2 Q. Well, back pay is a legal word. 2 Q. Do you have to pay for that, or is it covered by
3 A. You're correct. 3 insurance or workers' comp?
4 Q. I'm just inquiring what you're saying so we're 4 A. You're talking about the visits? BlueCross
5 on the same page. 3 BlueShield. That's covered on insurance.
6 A. Yeah. 6 Q So we're just talking about cash worth of mental
7 Q. Vacation time used. 7 suffering?
8 A. Yes. 8 A. Yes.
9 Q. And you say that you shouldn't have had to use 9 How much is that.? What. number?
10 that? 10 A. Well, I mean, if it's 18, you take 18 away from
12 A. Correct. 11 that. I would say what's the math on that?
12 Q. And that's how much? 12 82,000 then in mental anguish.
13 A. I estimate around 18,000. 13 So there's only --
14 Q. Okay. What's next in the $100,000 computation? 14 A Pain and humiliation and suffering.
15 A. Loss of benefits. 15 Okay. There's only two elements in the
16 Q. What benefits have you lost? 16 $100,000, and one is loss of vacation time and
17 A. I've lost, like, the difference in -- it used to 17 the mental pain suffering for 82,000; is that
18 be like $240. Now it's 340, I believe, or 18 correct?
19 336.80, those kind of figures. 19 A. Can I see?
20 Q. I don't understand what that means. 20 Q. Oh, sure.
21 A. Insurance. _rasurance. 2i A. I'm just saying. That will help me out here.
22 Q. Your insurance costs more? 22 Q. Part of my job is figuring out all of your
23 A. It costs more now. 23 claims.
74 ‘ 76
1 Q. Does it cost more for everybody? 1 A. No. I understand, sir.
2 A. No. 2 Yeah. Anything else in the hundred thousand
3 Q. Why does it cost more just for you? 3 other than loss of vacation and mental pain?
4 A. It costs more ~~ when you go on temporary total 4 A. No, sir.
5 disability, it's costing more for me. 5 And possibly the 240 versus the
6 Q. What charge is higher to you than anybody else? 6 300-and-something?
7 If you're on shift, it's like $240. I'm paying 7 A. Yes.
8 $336.80. 8 IT don't know that I specifically asked this
9 Is that for anybody that goes on workers' comp? 9 question, but you might have told me already.
10 I don't know. I've never been on workers' comp 10 What statements were made by the people in
11 until now. I don't know, 121 your initial disclosures that pertains to the
12 Q. Can we agree if everybody is treated that way, 12 case? Have you told me about all that, or --
13 then that's not part of your damages? 13 maybe we just need to go through the list again.
14 , A. Agreed. 14 I don't know.
15 Q. I'll put a question mark by that, and I'm sure 15 A. I'd prefer to go through that for me screwing up
16 Lisa will get a question on that. 16 the record or something.
417 A, Sure. 17 Q. I'm not going to ask you about Lisa Thrash
18 What other part of the $100,000? 18 because I know you've had conversations with
19 A. I've got mental pain and anguish. I've never i9 her --
20 even been on Lexapro until this. I started 20 A. Yes.
21 going to a counselor, this Baker guy, last year 21 -- and we'll get into that. But I don't think
22 on 5/23, and I've been going to him for anxiety 22 the mayor has made any statements about this to
23 and depression, Lexapro -- I've even been given 23 you.

 

 

 

 

Cite,

205.545.5155

LLC

19 (Pages 73 to 76)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 21 of 55

 

 

Jay Hawthorne August 7, 2019
77 719
1 A. No. 1 being sent home for the second time and knowing
2 Q. Has Terry Brown made any statements to you? 2 what that means for my career and I hadn't even
3 A. About this actual event, no. 3 been diagnosed. Maybe I did say some unchoice
4 Q. The. issues in your complaint or filing the 4 words.
5 complaint. 5 Q. Anything else about Whaley?
6 A. No. Tf had that conversation with him on April 6 A. No.
7 1i that -- we talked about it -- where I went -- 7 Q. How about Assistant Chief Allen Owens?
8 but other than that, no. Nothing about the 8 A. No, sir.
9 complaint. 9 Q. Any statements made by him?
10 Q. I just want to make sure that I've covered all 10 Have you made any statements to him about
11 statements that have been made. a1 this?
12 Has Michael Whaley made any statements? 12 A. No.
13 A. No. 13 Q. Dallis Johnson?
14 I guess he spoke to you and said here's your 14 A. No.
i5 list of items that you can do? a5 Q. Josh Bingham?
16 MR. GUILLOT: Restrictions. 16 A. No.
i7 Restrictions. 17 Q. You're claiming Josh Bingham was promoted and he
18 Yes, sir. 18 shouldn't have been or was younger than you,
19 Q. Any conversation about that that we haven't 19 correct?
20 spoken about? 20 A. Correct.
21 A. No. There was something in one of the exhibits 21 Q. Do you have any animosity toward Josh, or do you
22 where it said that Whaley, when I was sent home 22, just think that's what happened to him?
23 on the 15th when I found out because -- Josh 23 A. No. I think Josh Bingham is an employee, and I
78 80
1 Brown told me to check my email, and I said, 1 think the system just allowed him, you know, to
2 what does it say? And he said, check your 2 have that waived and go through the system.
3 email, because that's when I got TTD'd. And I 3 Q. Do you think Josh Bingham has done anything to
4 said I don't understand. 4 put you down or keep you down?
5 Q. For the record what does that mean? 5 A No.
6 A. Temporary total disability. 6 How about Josh Brown? Have you told me ali the
7 Q. Okay. 7 statements that Josh Brown has told you or
8 A. When they sent me home for the second time, I 8 you've told him?
9 said, what does this mean, Josh? He said, I 9 A. Yes.
10 can't talk to you about it. And I said, well, 10 Q. Rickey Roberts?
li you're my boss. Why can't you tell me about it? 11 A. Yeah. I haven't had any contact with him.
12 I said, I'm going to call Whaley. 12 Q. We talked about Lisa, Jade, and Michelle. They
13 So then I had a talk with Chief Whaley about 13 are kind of all the same in human resources?
14 it, and he had made some kind of statement. I 14 A. (Witness nods head positively.
15 said, well, I don't think this is right, because 15 Q. What brought you to Alabama?
16 I didn't even understand TTD at the time. I 16 A. I got a baseball scholarship to AUM.
17 said, well, I don't want to use my time right 17 Q. Who was the coach there?
18 now, this and that, and he had made some kind of 18 A. Q. V. Lowe.
19 comments that I had said something about, well, 19 Q. Do you have any connection with the baseball
20 I'm going to talk to the powers to be or 20 program now?
21 something like that that I don't remember. I 21 A. No, sir. None whatsoever.
22 don't recall that exact conversation. However, 22 Q. Do you know the coach now?
23 I could see me saying something like that as 23 A. Sir?

 

 

 

Cite,

20 (Pages 77 to 80)

LLC

205.545.5155

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 22 of 55

 

 

Jay Hawthorne August 7, 2019
81 83
1 Q. Do you know the coach now? 1 A. Yeah, I'm not claiming it. Yeah.
2 A. Marty. 2 Q. So as far as this goes, it's just from the PT --
3 Q. Do you have any relationship with Marty? 3 A. Yes.
4. A. No,. sir. 4 Q. -- neck injury --
5 Q. How about his family? Do you know his family? 5 A. It's -- yes.
6 A. No. I know that his son is going to 6 Q. -- forward?
7 Jacksonville State where he -~ where my son 7 A. It's from -- 5/2 to 5/20 I went on TTD the first
8 played for four years for Coach Case. 8 time, and then it would be from 8/15 to present.
9 Q. Cam is a good kid. 9 Well, I guess till I got MMI'd, and that
10 One of the questions that I asked you in 10 would -- because the last check I got MMI'd was
ii your interrogatories was describe each and every 11 7/28 is what I was told.
12 injury or damage that you contend that you 12 And we're going through all that.
13 sustained, and one of the things is lost income 13 Oh, okay.
14 due to being placed on workers' compensation 14 Right now this morning I'm just trying to get an
15 versus full pay. 15 overview, and then we're going to get really
16 I need you to explain that. 16 specific this afternoon.
17 A. Well, there's a third differential if I have an 17 Elevated blood sugar, what did the City do
18 accommodation. I'm losing a third on workmen's 18 to increase your blood sugar?
19 comp. TI get 1686 biweekly. If I was on shift 19 A. Well, stress and injury only exacerbates blood
20 on an eight-hour admin position, that's a third 20 sugar, and my sugar has gone up. My AIC used to
21 difference in pay that I would get, so I've been 21 be really good: six, six and a half. Now it's
22 losing that income too. 22 up near -~ in the low sevens.
23 Q. Okay. So by being on workers' comp, you get 23 Q. What was --
82 84
i two-thirds of your salary? 1 A. And I'm on insulin now which I had never been on
2 A. Yeah. 2 before either.
3 And if they create a job for you, you get the 3 Are you diabetic?
4 full salary? 4 A. Yeah. Been diabetic for about 12 years, but
5 A. Correct. 5 it's been going out of control since all this
6 While you were out and you could not work, 6 has been going on.
7 you're not claiming the two-thirds versus full 7 The car accident started it?
8 salary as damages, are you? 8 A. No. The car accident I still pretty much had it
9 A. Just the third. The difference. 9 under control. It's basically since the injury
10 I understand. The one-third when you were 10 on work.
11 having surgery, you. couldn't work accommodated 11 Q. Your car accident, I understand that you filed
12 er not, correct? 12 an insurance claim.
13 A. Correct. 13 A Yes. That's with Chuck Thomas. That was
14 Oh, you're talking Erom before, 14 settled.
15 Yeah. I'm just trying to -- 15 Q Okay. Did you actually file a lawsuit for that?
16 No. I -- yes. 16 A No.
17 -- narrow it in and get detailed. 17 Did you make any statements. to the insurance
18 You're not claiming as damages being injured 18 company about the accident?
19 under workers! comp because that's something 19 No.
20 that happened outside of work, correct? 20 Who is your insurance carrier?
21 A. You're talking about the injury before the 21 Travelers. And Geico was the original.
22 on-duty injury? 22 Travelers picked up some of it too.
23 Q. Yes. 23 Q Your insurance company is Travelers, correct?

 

 

 

 

Cite,

205.545.5155

LLC

21 (Pages 81 to 84)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 23 of 55

 

 

Jay Hawthorne August 7, 2019
85 87
1 A. The other people's was Geico. 1 the original in June of 2017 was Kay Dansby.
2 So you got the liability part and some UM part 2 Q. Is Dansby, Bellenger, and McElheny all at the
.3 from yours, if you understand what that means. 3 same firm?
4 A. I got what Geico paid, and then I got the rest 4 A. Negative. Dansby is here down the street,
5 from Travelers, yes, sir. 5 Bellenger is in Homewood, and McElheny is in
6 How much did Geico pay you? 6 Homewood.
7 I don't know exactly. I believe it was 17, 18, 7 Q. Are McElheny and Bellenger at the same firm?
8 but the total that I knew that I got was -- 8 A. No,
9 after expenses was $55,553 roughly. 9 Q. You had three firms trying to get your
10 Q. Do you know what the total amount was? 10 disability.
11 A. I think it was 105-something. dl It seems to indicate that you applied for it
12 Q. What did your wife get? 12 in 2018 and then again in April of 2019. Could
13 A. She got -- she was at a hundred and her 13 that be correct?
14 settlement, because everything had capped out, 14 A. Applied for it again?
15 was around 50. 15 Q. Well, here's --
16 Q. So you and your wife walked away with a little 16 A. I had one hearing.
17 over a hundred thousand in cash basically? 17 Q. Here's what your answer says. Applied in June
18 A. Yeah. Well, 105, yes. 18 of 2017, Kay Dansby. Then Bellenger in 2018 and
19 Q. What injuries did you receive in the car 19 then in 2019.
20 accident? 20 A No. It just got signed over from one attorney
2i. A. I had a neck injury which resulted in having 2l to the next to the next, yeah. They just
22 anterior fusion, C-6 and C-7, on my vertebrae. 22 forward the food chain. I just filled it out
23 Q. Who was your doctor for that one? 23 once in June of 2017. I didn't do anything
86 88
1 A. Swaid. 1 anymore.
2 Q. Any other injuries from the car accident? 2 After you were denied, did you ever apply again?
3. A. No. 3A. No. ,
4 Q. Injuries from the PT test on May 2? 4 Q. I need you to list all the doctors that have
5 A. Well, I had, of course, neck and shoulder pain, 5 treated you for a mental disorder.
6 but then it materialized that my neck was fine. 6 A. Let's see. LPC James Baker, my private
7 In my shoulder I had what was called a SLAP 7 physician Dr. Kenny Nichols. And around nine or
8 tear, sub glenoid labrum interior posterior 8 ten years ago, I got some Ambien from
9 tear, and then I had two follow-up surgeries. 3 Dr. Charles Cloutier who is now retired. That
10 Q. Who did your shoulder surgeries? 10 stuff didn't do anything.
11 A. Buggay, both. 11 Q. Which pharmacies do you use?
12 Q. Other than your neck from the accident and your 12 A. Jones. Jones Pharmacy.
13 shoulder from the PT, any other injuries? 13 Q. In Prattville?
14 A. No, sir. 14 A. Yes, sir.
a5 Q. Have you been deposed in the homeowner's 15 Q. Where is it located?
16 association lawsuit? 16 A. Main and Memorial. |
17 A. No. 17 Q. Have you received all of your prescriptions from
18 Q. Who is your attorney in that case? 18 Jones in the last ten years?
i9 A. Kyle Shirley. 13 A. Yes. You might want to throw in CVS, Walgreens.
20 Q. Who is your attorney in your quest for 20 , I mean, I can tell you right’ now, which I know
21 disability? 21 you've got to verify everything, but if you want
22 A. The last one was John McElheny in April prior to 22 to know any and all the meds that I take.
23 that. In June .of 2018 was Alan Bellenger, and 23 Q. Of course. What meds do you take?

 

 

 

 

Cite,

205.545.5155

LLC

22 (Pages 85 to 88)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 24 of 55

 

 

Jay Hawthorne August 7, 2019
89 91

1 A. I take Metformin. 1 congratulating me on my 25-plus years.

2 What's that for? 2 Q Is that shouldering the burden of your

3 A thousand milligrams BID, which means twice a 3 disability?

4 day. I take 2,000 milligrams of Metformin for 4 A. Not in my opinion.

5 diabetes. Then I take a drug called Tradijenta, 5 You think they shouid benefit by your mental

6 which is 25 milligrams, and then I also use -- 6 operations? Do you know the answer to that?

7 What's that for? 7 A. Yes.

8 Diabetes, 8. Okay. I want to go through somé parts of your

9 And then I also use a sliding scale of 9 complaint. It's 10:30. We've been going for a
10 NovoLog, which is a short-lasting insulin, 10 while.

il because of my spikes in my sugar. So I do that. li A. I'm good.

12 ‘I check my sugar three, four, five times a day, 12 Okay.

13 sometimes more. I also was prescribed Lexapro, 13 MR. GUILLOT: I wouldn't mind taking a
14 which I take 20 milligrams a day, and then I 14 break.

is also have gotten -- I take occasionally some 15 MR. HOWARD: That's fine.

16 Ativan, and that's .5, to help with anxiety. 16 (Brief recess.)

17 Q. Has your doctor told you that your diabetes will 17 MR. HOWARD: We're back on the record.
18 worsen with age? 18 Q. (Continuing by Mr. Howard) Everybody is under

19 A. Yes. The doctor also told me that -- I just 13 the same policy manual in Prattville, correct?
20 went to a UAB medical specialty clinic. Nina 20 A. Yes.
21 Hibbard is the doc. She also told me that the 21 Q. And there are no senior or junior BCs?
22 stress I'm under and what I'm going through can 22 A. To the best of my knowledge, correct.
23 kill, so I need to stay on top of it. 23 Q. I mean, if you're a BC, you're a. BC?

90 92

1 Why don't you retire? a Correct.

2 I'm 51 years old. I have ten more years. I 2 No distinction between how long you've been

3 still have a kid who is 15. Why would I retire? 3 coming through the door?

4 The City only allows five years of insurance ~-- 4 Yes.

3 five years of health insurance, and then I'm on 5 I want to talk to you about some things in your
6 my own. I'm a diabetic. 6 complaint that I just need clarification on, and
7 Q. Is it like that for everybody? 7 you're welcome to see your complaint. You may

8 A. It's getting more like that, yes. 8 have a copy, or you can see mine.

9 Q. What do you mean by that answer? 9 A. What page, sir?
10 A, Well, a lot of municipalities such as Hoover, 10 Q. Page 2.

a1 other -- il A. Yeah.

12 Q. Oh, just Prattville. Is it like that for 12 Q. You say you're the fifth highest ranking officer
13 everybody in Prattville? 13 in the department. Who are those five along

14 A. Yes, sir, 14 with you? It's in paragraph 6

15 Could you go to a different fire department with 15 A. Yes, sir. First would be Chief Brown, Deputy

16 your experience? 16 Chief Whaley, the fire marshal, Johnson, and

17 A. Not with my restrictions. You've got to be 17 then Assistant Chief Owens, and then myself.

18 heavy-duty rated. 18 Q. What is the corporate structure? Who is above
19 Q. So the City of Prattville should just shoulder 19 who and who reports to who?
20 the burden for your disability rating? 20 A. I report -- Chief Whaley reports to Chief Brown.
21 A.’ I believe that they could use my expertise and 21 Owens basically reports to Chief Brown, and
22 my senior leadership and also even the kind 22 battalion chiefs report to operations, who is
23 comments that Lisa put in her email 23 Deputy chief Whaley, and training also

 

 

 

 

Cite,

205.545.5155

LLC

23 (Pages 89 to 92)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 25 of 55

Jay Hawthorn

 

 

93 95

1 reports -- they kind of cross a little bit. 1 not --

2 Battalion chief of training, he kind of goes : 2 Q. Okay. And the captains -- would that have been
3 through everybody because, you know, training 3 a demotion if you were made a captain?

4 encompasses the whole department. 4 A. Yes, it would have been.

5 So there's four BC positions plus yours, 5 Q. Would you have accepted that?

6 correct? 6 A. Yes.

7 Yes, sir, 7 Q. Even the less pay?

8 And they all report to who? Well, let me back 8 A. Yes. I did tell. him, however, though, that the
9 up because Rickey -reports to everybody. 9 way the structure is that they could put me at
10 Correct. . 10 captain because there was. still plenty of
a1 Let's just kind of keep him out of the mix il brackets left, and I would still probably be

12 because he's the training guy. 12 around my pay. I would just be topped out

13 The four positions -- three or four, who do 13 because of the years that I've had where I made
14 they report to? 14 a battalion chief. He told me that he couldn't
15 Deputy Chief Whaley. 15 do that because the budget wouldn't allow for an
16 In paragraph 9 you talk about -- Hawthorne asked 16 additional battalion chief.

17 his supervisor Terry Brown to allow him to 17 Q. Okay. Tell me what you know about the budget.
18 transfer into an administrative battalion 18 I know that the budget, per what the chief told
19 position that was supposed to be opening up in 19 me -- this year's budget showed -- I believe the
20 the department. 20 2018-2019 budget that I read in one of the
2l Tell me about that conversation. 2l exhibits or paperwork you provided, it showed
22 On April 4 around -- 22 four battalion chiefs, but right now with me we
23 What year? 23 have five. And so I didn't even show up

94 96

1 Oh, what was it? 1 anywhere in there, and I thought that that was

2 I hate to keep asking you about that, but when 2 kind of

3 we go back and read it a year from now, it's got 3 Q. How do you know that you're not one of the ones
4 to be clear. 4 mentioned?

5 Let's see. I had my wreck in '17. This would 5 A Well, there's a total of five, so which one is

6 be ‘18. Okay. April 4, 2018. I went to the 6 not?

7 chief and I asked him -- 7 Q. Why do you think you're not?

8 This was over a year after your accident, 8 I just assumed, because I was being told by

9 correct? 9 everybody that I had retired. I was told
10 Yes. 10 management was going around saying I quit.
11 Okay. 11 Q. Who told you that management said you quit?

12 Actually, you have to correct the date. April 4 12 A. A good bit of firefighters and personnel.

13 was when I received her email. It's -- April 11 13 Q. Did management ever say you had quit?

14 is when I had the conversation ~- 14 A. No, management never told me that.

a5 This conversation mentioned in paragraph 9? 15 Q. And somebody could encourage you to retire all
16 ~~ with Chief Brown. Yes, sir, April 11. 16 day, but the retirement decision is up to you.
i7 I told him that why can't I just switch with 17 A. Yes. Correct.

18 Bingham who was the captain in training who was 18 Part of paragraph 9, I guess Brown told you that
19 teaching paramedic school. Put me in as an 19 you could not transfer in that position because
20 admin battalion chief position since we had had 20 it was not going to be filled.
21 one before -- 21 Are you referring to the captain's position
22 But -- 22 that was not going to be filled or --
23 -- years past. But at that time there was 23 A. No. I was talking about the admin battalion

 

 

 

Cite,

205.545.5155

LLC

24 (Pages 93 to 96)

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 26 of 55

Jay Hawthorne

>
Cy
‘Q
f
cr
~~]
NO
1}
b+ Sh
Lo

 

 

97 99
1 chief's position, because he said there wasn't 1 answered that question.
2 one and they didn't have one in the budget. 2 A. Yes,
3 Q. Okay. And the budget does not list the names of 3 Q. When this conversation took place, did you
4 who. fills those positions. 4 believe that you were coming back full-time
5 A. No. That's correct. 5 ready to go, no restrictions?
6 He also was told the department only had three 6 A. No. That was on the llth. I didn't get until
7 battalion chiefs and could not add another one: 7 the 13th ~~ I got that same status of 75-pound
8 Who heid those three battalion chief 8 light/heavy duty status rating, so I didn't know
9 positions? 9 what was going to transpire.
10 A. Yeah. That was the three shift battalion chiefs 10 Q. In your history with the restrictions, what is
11 at that time. 14 light duty, light/heavy duty, and heavy duty
12 A, B, C? 12 restrictions?
13 Yeah, A, B, C. Let me remember. I believe it 13 A. All I know is heavy duty is what you've got to
14 was Ellison on A, Rogers on C, and then I was on 14 be at at the fire department to be a shift
15 B. No. Actually, I wasn't on B at that time 15 personnel, and I wasn't at that level.
16 because that's not when I went back to shift. I 16 Q. I notice in your complaint it's got light
17 don't know who the other one was. 17 duty/heavy duty, and that's straight from a
18 Q. This statement does not include Rickey on -- the 18 medical record.
19 training BC, correct? 19 A. Yeah.
20 A. Uh-huh (positive response}. 20 Q. I don't know -- do you know what -- I- don't know
21 So Rickey was not included in this conversation 21 how you can be light duty and heavy duty at the
22 at all. 22 same time. Do you?
23 A. No. Correct. 23 A. No. Because -- I don't. I just know there's a
98 100
1 Q. What I understand in paragraph 9 is when Brown 1 Medium, a light heavy at 75 and a hundred, and
2 told you that he only had three battalion 2 then they have a sedentary. There's like five
3 chiefs, he was not including Rickey Roberts, the 3 stages.
4 training BC. 4 Q. That's a doctor thing. I thought you might have
5 A. Correct. That would be the assumption that I 5 learned that since -~-
6 would '~- yeah. 6 No. No.
7 Q. And part of my job is to figure out what you're 7 So in April 2018 you were not sure if you could
8 saying and -- 8 go back to heavy duty.
9 A. I know it's confusing. 9 A. Correct.
10 Paragraph 10, Josh Bingham was acting as the 10 Q. And then in paragraph 11, you subsequently
11 training captain. He was functioning in an 11 learned that the department was waiting for him
12 administrative capacity. 12 to retire.
13 What does that mean? 13 A. Yes,
14 A. His primary job at that point in time was he was 14 And they were going to promote Josh Bingham to
15 teaching paramedic school, basically an 15 the administrative chief position.
16 eight-to-five-type thing, and that's what he was 16 A. Yes.
17 doing. 17 Did you think they were going to create that
18 Q. Is this the BC training? 18 administrative battalion chief position?
19 A. No. That's not Roberts. 19 A. Yes. I was told that afternoon by Assistant
20 Q. I'm sorry. This is captain. 20 Chief Owens that they were going to create that
21 A. | Yes, captain training. 21 position once I retired, and the request was
22 Q. But as the captain you still have to be able to 22 made from Deputy Chief Whaley because Bingham is
23 function and train people. We've already 23 such an asset to them with training and all the

 

 

 

 

Cite,

205.545.5155

LLC

25 (Pages 97 to 100)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 27 of 55

 

 

Jay Hawthorne August 7, 20719
101 103
1 administrative duties that he can perform down 1 A. Yes.
2 there so that they were going to hold that job 2 Q. Did you change your mind about retirement when
3 or create one once I retired. 3 you found out that you could only get five years
4 Q. Tf you can never go back to being a battalion 4 of insurance?
5 chief, would Bingham be the next one in line? 5 A. No. But it did make me question when I looked
6 A. Yes. 6 at my financial situation and my wife's
7 So when they needed an acting battalion chief, 7 financial situation if that would be wise,
8 Bingham was the next one in line. 8 especially with my medical conditions.
9 A. And he didn't go. He stayed in the admin 9 Q. Is insurance coverage a big part of this lawsuit
iQ building. They made Brown my acting battalion 10 or the driving force behind it?
il chief. 41 A. No. Because I do get five years of it, and it's
12 Why did they do that? 12 nice for the City to do that. But I'd like to
13 A. I don't know. You'll have to ask them. I don't 13 be like everybody else and get to Medicare if
14 know. a4 possible.
15 Q. Did Bingham turn it down? 15 Q ‘In paragraph 16 there's this last sentence:
16 A. I don't know. I don't 16 Because of this restriction, he was ordered to
17 Q. How old is Brown? 17 report to one of the fire stations to do 24-hour
18 A, I believe, sir, he's 44, 45. 18 shifts.
19 Q. How old are you? 198 .How many fire stations are there in
20 A. 51. 20 Prattville?
21 Q. White male, That's just for the record. When 21 A Three, sir.
22 you're reading this later on -- 22 Where are they located?
23 A. Yes, 23 McQueen Smith Road we have one, Main and
102 104
1 -- the judge will need ali that. 1 - Memorial, and down on Fourth Street. I think
2 Yes. 2 that's 163 West Fourth right across from the
3 And there's that light/heavy duty status lifting 3 courthouse.
4 no more than 75 pounds. That's in paragraph 13? 4 Q. Do you remember what date you were told you can
5 Yes. 5 go back to full duty? Was that April 4, 2018 or
6 On April 4 you got a letter from Lisa Thrash. 6 somewhere about that time frame?
7 Did you have any conversations with her that's 7 A. April 4, 2018, that I could go back -- you're
8 not mentioned in some’ memo somewhere? 8 talking about from the doctor?
9 A. I remember from the car injury in 2017 I had 9 Yes,
10 gone, and I believe even my wife had even gone 10 No, I believe I was cleared on April 19."
a1 and spoken to Lisa about options about il Q. So April 2018 you had planned to go back full
12 retirement. ‘ 12 time?
13 See, my wife had the same surgery I had 13 A. Yes.
14 March 6 of 2018. It's not fun to have two 14 Q. And then there was a PT test in May?
is surgeries in the same household. Mine was in 15 A. Yes.
16 September and hers was March 6. So we were 16 Q. Okay. Tell me about the PT test. What do you
17 looking at all avenues of possibilities as HR is 17 do? Who does it? Are they required? How
18 the facilitator to take care of employees. And 18 often?
19 if that was an option, that I couldn't perform 19 A. Quarterly PT test first day back after 13 months
20 my duties, then I might have to retire. 20 from an off-duty wreck. Test was at one. We
21 Did you entertain the idea of retiring? 21 had a 25-plus year pinning ceremony that day, so
22 Everybody entertains the idea. 22 I went --
23 Q. Well, just stick to you. 23 Q. What did you get?

 

 

 

 

Cite,

205.545.5155

LLC

26 (Pages 101 to 104)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 28 of 55

Jay Hawthorne

August 7, 2019

 

 

 

 

105 107

1 A. I got a little plastic pin from the City for 1 you even working?

2 25-plus years of service. 2 A. No. I was just doing clerical -- basic clerical
3 Q. Tell me about the test. 3 work.

4 A. The test consisted of planks. 4 MR. GUILLOT: Excuse me. is that '17

5 Q. What is that? 5 you're talking about then?

6 A. It's where you get on all fours. It's a core 6 THE WITNESS: Yeah. The --

7 exercise. Put your elbows down. I can't show 7 MR. HOWARD: It would be the end of

8 you. Then my legs -- it's kind of like doing a 8 ‘17.

9 sit-up. And next. is then wé do a 9 MR. GUILLOT: Make sure for the

10 mile-and-a-half or two-mile run, and then we do i0 | record.

di push-ups. I completed everything and passed the 11 MR. HOWARD: He's right, because we're
12 other two no problem. On my 28th push-up, I 12 going to get six months with ten
13 felt pain and a pop on my left side, and I 13 other cases going on, and we're

14 complained later -- I thought maybe it was a 14 net going to know what dates are
15 stinger. I hadn't done much in 13 months, so I 15 what, so we need to be careful

16 kind of shook it off. Deputy Chief Whaley was 16 about that.

17 there. He took the PT test with me. I went up 17 Q From the time that you were cleared to go back
18 to him approximately ten minutes later and said, 18 to full duty until the PT test, what did you do
19 hey, I've got to get checked out. I'm hurting. 13 for the City?
20 So then I went and filled out paperwork and went 20 A Repeat -- repeat the question.
21 to the workmen's comp doctor. 21 Q From the time that you were cleared to go back
22 Q. What had you been doing for the City for the 22 to full duty until the PT test, what dia you do
23 past year? 23 for the City?

106 108

1 A. I was doing pretty much whatever Chief Brown 1 A. I used my own accrued time because my

2 told me. I was actually under the guise -- 2 accommodation ended on April 22, 2018.

3 Chief Owens. I was doing some inventory, just 3 Q. Why did you have to use any time if you were

4 basically clerical, running gear around from 4 ready to go back full duty?

5 station to station, whether it be dive gear, 5 A Because the doctor didn't have me able to come

6 extra sets of PPE, personal protective 6 back originally until May 10, and then it got

7 equipment, stuff like that. 7 switched to April 30.

8 Q. From May 2018 -- I'm sorry. Let me back up. 8 Q. Who switched it?

9 From the accident until --. 9 I asked the doctor's office if they could switch
10 May 2? 10 that because my time was being used.
il Q. -- February 2018, were you pretty much il Q. So were you still on light duty using part days
12 restricted to light/heavy duty status? 12 of vacation or just off the whole day?
13 A. From -- 13 I was just off.
14 Q. I'm just confused. 14 I still don't understand why we did that or why
15 A. I had a surgery on my neck on September 14. 15 that happened.
16 Q. That was a bad question. 16 You were cleared to go back full-time, but
17 When you were restricted, were you 17 yet the doctor hadn't given you the clearance?
18 restricted to light/heavy duty? Was there any 18 I don't understand that. I'm sure I'm missing a
19 times when ~~ 19 date somewhere in there.
20 A. Yeah. It was lower, like -- I believe. Like 20 A. No. My job ended on the 22nd.
21 from October to maybe December, I was, like, 21 Q. Which job?
22 maybe like at 25 pounds or a lower rating. 22 A. The light duty accommodation ended.
23 Q. What were you doing for the City then, or were 23 Q. And the doctor told you not to go back until '

 

 

Cite,

205.545.5155

LLC

27 (Pages 105 to 108)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 29 of 55

 

 

Jay Hawthorne August 7, 2019
109 111
1 April 30? 1 commanders?
2 A. Yes. Correct. 2 A. Every officer at the fire department has their
3 Q. And then the PT test was probably the following 3 own office with its own bed, its own computer,
4 Monday or something? 4 its own TV.
5 A. Actually, I. believe it was a Wednesday. I 3 Q When you, say every officer, what rank are we
6 believe. 6 including in that?
7 Q. And you just took a week or a couple days off 7 A. We're including even sergeants that fill in for
8 vacation or something? 8 captains or captains and battalion chiefs.
9 A. I had to use my time. 9 So everybody has their own office?
10 Q. So, yes, you were off? 10 A. Everybody has their own office. If you're an
11 A. Yes, I was off. 11 officer and you're on a 24-hour shift, every
12 Q. Okay. The day of the PT test you're back 12 officer has their own private office with their
13 full-time, full duty on May 2. 13 own bed.
14 A. Yes. : 14 Q Does every person have an office or does every
is Q. What was going on there? You were coming 15 rank have an office?
16 back -- let me back up. 16 A. Only people with rank have their own office.
17 The plan was for you to come back as the BC 17 Q. Are there four separate offices for BCs or just
18 full-time? 18 one?
19 A. That was it. 19 A. No, just one.
20 Q. Who was the acting BC then? 20 So if you're a captain and you're on shift, you
21 A. Josh ~~ Captain Brown. Josh Brown. 21 have an office?
22 Q. Were you on eight-hour shifts or 24-hour shifts 22 A. And then you would share it with A shift, B
23 at that time? 23 shift, yeah.
i10 112
1 A. When I went back on May 2? 1 Q. There's one office for three different people
2 Q. Bad question. 2 with the same rank 7
3 Prior to May 2 when you were working -~- 3 A. Correct.
4 A. Eight. 4 Q. -- or four different people?
3 Q. Bight-hour shifts? 5 A. Correct.
6 A. Yes, sir. 6 Q. How many people on a shift?
7 Q: Any particular location? 7 A. 24 roughly, last time. I haven't seen a roster.
8 A. Public Safety Building. 8 Q. I understand this is just general. I'm just
9 Q. Josh Brown was the acting BC. 9 trying to get an overall picture.
10 Now, I need for you to describe the living 10 How many firefighters and how many officers,
11 arrangements on the 24-hour shifts as it stood 11 or ~- I guess they are all firefighters, but
12 on May 2, 2018. We've talked about an office. 12 divide that up for me like rank.
13 We've talked about beds or we're going to taik 13 MR. GUILLOT: I guess a clarification.
14 about beds. I need you to describe that for me. 14 When you're saying officers,
15 A. Well, May 2, 2018 I was hurt, so I never even 15 that does not mean firefighters,
16 completed that. 16 right?
17 I understand. 17 THE WITNESS: Right.
18 Okay. 18 Q. And I guess my next question, I need you to tell
19 Q. And I'm just trying to get some background 19 me about who is there and what their rank is and
20 because we're going to come up. 20 who is comprised of officers. Just the general
21 A. I've got you. 21 situation.
22 Q. So how did it exist on May 2, living 22 A. Okay. Do you want me to tell you each
23 arrangements for a 24-hour shift firefighter and 23 station? because there's three stations.

 

 

 

 

Cite,

205.545.5155

LLC

28 (Pages 109 to 112)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 30 of 55

 

 

Jay Hawthorne August 7, 2019
113 L115

1 That's fine. 1 So once you check that out, then you usualiy

2 A. Station 2 has a captain and has a sergeant that 2 have training. And if you don't have calls

3 rides an ambulance. They both have their own 3 going on -~ we're required two hours of training

4 offices with their own bed. Station 1 has three 4 every day. Then on top of that you might have

3 officers consisting of two captains and the 5 to go test hydrants. There's ali kinds of other

6 battalion chief. Station 3 has a captain and a 6 things. They have to do building inspections,

7 sergeant at that station. 7 stuff like that that fill the day.

8 So either you're -- if you're a supervisor 8 Then say it's lunchtime. Then after

9 or an officer, you get your own office. You get 9 lunch -- they usually Ali eat together. Put
10 your own bed. You get your own TV. You get 10 their money together. One guy goes to the store
11 your own computer so you can do your work. And li and gets the food. Comes back. They eat lunch.
12 the bells aren't in there like they are in the 12 Then after lunch, if they're not. making calls,
13 back where the firefighters sleep in basically a 13 then they will go ahead and do some other -- if
14 dorm situation with dividers so that they do 14 there's something that's missing like another
15 have some privacy. 15 aspect of training or something -- some kind of
16 You say three stations, correct? 16 yard duty or something for the day, they'11 take
17 Yes, sir. 17 care of that.

18 Do all 24 employees stay at the same station, or 18 What is a yard duty?

19 are they spread out over three? 19 A. Yard duty like cut the grass. Cut the grass on

20 Spread out over three. 20 Wednesdays. Thursday might be wash off the pad,

21 How many at one station? 21 you know.

22 “Six, roughly, at Station 1, I believe; seven at 22 Then later in the day, then they'il PT. And

23 Station 3, so that's 13; and then the rest would 23 then after they PT, then they clean up, and then
114 116

1 be 11 at Station 1. 1 they usually eat dinner. And then they shut

2 How are the captains and BCs spread out? 2 down and -~ for the evening and

3 A. There's a captain at each station -- outlying 3 What time would a shift report to work?

4 station which is Station 2 and 3. And the 4 A battalion chief reports at seven. The rest of

5 offices are a battalion chief office and two 3 the shift reports at eight.

6 captains at Station 1 that are pretty much right 6 Q. Okay. Eight in the morning to eight the next

7 next to each other. 7 day?

8 Q. There's four captains on -- there's two captains 8 24.

9 on shift, right? 9 Q. Okay. You got injured in the PT. What happens
10 A. There's actually three -- actually two and 10 after that injury? You tell somebody about it.
al two ~- there's four. 11 You go to the doctor. What happens?

12 Q. What is the bed arrangement? What about the 12 A. He put me on TTD until I got a restrictive duty
13 eating? Just go through a day of -- 13 status from Chief Whaley on May 14, and I was
14 A. Usually -- : 14 told to report to Station 1. And I would report
15 -- firefighting. 15 on May 20, and I would report to Acting

16 A. Usually you come in. You check your equipment. 16 Battalion Chief Brown.

17 You make sure the truck -- all the gear is ready 17 What were your hours at that time?

18 to go. Make sure your PPE is good and clean. 18 24.

19 You're dressed. You're ready. 19 What were you allowed to do on the 24-hour

20 Q. What's a PPE? 20 shifts? /

21 A. Personal protective equipment. 21 A. Well, I wasn't allowed to drive a vehicle. I
22 Q. Okay. 22 was allowed to leave for a whole two hours, one
23 A. Make sure you've got all that going. 23 hour one part of the day and one hour another,

 

 

 

Cite,

205.545.5155

LLC

29 (Pages 113 to 116)

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 31 of 55

 

 

 

ay Hawthorne August 7, 201
117 119
1 to go eat. So I was able to drive and do that, 1 injured.
2 but primarily clerical duties. 2 A. Yes.
3 Q. Were the other firefighters allowed to leave 3 Why did you not want to be there 24 hours?
4 during the day at any time they wanted to? 4 Well, number one, I had three elderly parents to
5 A. If they had a reason, sure, because we -- every 3 help take care of. Number two, as long as I'm
6 station has two vehicles, you know. The 6 there in the daytime making sure that the
7 battalion chief has one, and then even the other 7 training and all the clerical work and
8 stations, they'll have a station vehicle. 8 supervising the guys -- everybody else that
9 Q. Are you upset because you had to use your 9 comes and does the duty -- because nighttime
10 gasoline? 10 is ~~ all you're doing is basically managing
11 No, I'm not concerned about gasoline. i1 scenes. As long as all the other work gets -- I
12 Q. You just wanted to drive the firefighter truck? 12 had been there 25 years. I had some family
13 A. No. I just didn't understand why I couldn't -- 13 obligations. And on top of that, we had what
14 they had another truck there. If I wanted to go 14 was called a swap policy. And I had the Deputy
15 get something to eat or I wanted to go to the 15 Chief Whaley himself and Owens, and I had
16 store -- 16 numerous battalion chiefs, such as retired Mike
17 Is that the backup truck for the BC? 17 Rogers. I also had captain ~- demoted BC
18 Yeah, they do have a backup truck for the BC. 18 Ellison. I had about four or five other. people,
19 Q. Prior to being put on a 24-hour shift, when was 19 they begged to do it so that they could make
20 the last time that you worked -- well, that was 20 some money, and it was a policy that was
21 another bad question. 21 allowed. I was never reprimanded for it, so
22 In May of 2018 you were put on a 24-hour 22 Q So a year before the accident you didn't work 50
23 shift? , 23 percent of the 24-hour shifts?
118 120
1 A. Yes, 1 A. I was at 50 percent, but between my accrued time
2 Prior to that when was the last time that you 2 and between swaps -~- that: was allowed. My
3 worked a 24-hour shift? 3 training was always maintained, and I even got
4 A. I went to work -- I reported to work after my 4 favorable reviews.
5 neck injury 3/31. i went back to work because 5 Q That's good. I'm just comparing the 24-hour
6 Dr. Townsley (phonetic) had given me a rating of 6 shifts before the accident with the 24-hour
7 oniy 50 pounds. So I still went back to work, 7 shifts after the accident. And the year before
8 and I had turned it in. When Chief Whaley 8 the accident you missed 50 percent of the
9 realized I was only 50-pound rated, he called me 9 24-hour shifts' completion, correct?
10 to the Public Safety Building and he said, 10 A I would say probably of total shifts, close to
11 you're not heavy-duty rated. We can't have you ii that.
12 out there. So we both mutually agreed that I 12 Q. What did you use for that time: vacation? or
13 get on FMLA and figure out what the heck is 13 how did you work that out?
14 going on so I could work to get back. 14 A. Vacation. And we had what was called a cash
15 Q. Prior to your accident, you were on 24-hour 15 swap policy. ;
16 shifts, correct? 16 What is a cash swap policy?
17 A. Yes, sir. 17 It was a ‘policy that has been amended where
18 How often did you have someone to cover your 18 somebody of equal rank in training can work for
19 24-hour shift because you didn't want to be 19 you. It's common in the fire service.
20 there 24 hours? . 20 Just get somebody to cover for you? ,
21 A. I would say a good -- I would say a good bit 21 Yes. And you pay them cash. And, believe me,
22 that. last year. I would say roughly 50 percent. 22 it's still done very much so at the Prattville
23 Q. And we're talking about before you were ever 23 Fire Department to this day. It's just not as

 

 

Cite,

205.545.5155

LLC

30 (Pages 117 to 120)

 
Case 2:19-cv-00139-RAH-KFP Document 16-13

Filed 03/06/20 Page 32 of 55

 

 

Jay Hawthorne August 7, 2019
121 123

1 enforced as it was. 1 Q. So you just decided you needed two or three days

2 Could you list all the reasons in the year 2 off work?

3 before the accident -- your car accident that 3 A. Well, that's what the schedule allows.

4 you. did not want to complete a 24-hour shift? 4 I know. But that's the decision you were making

5 No, I couldn't -- I couldn't list them. I mean, 5 for your family and --

6 I had family obligations. I also enjoyed 6 A. At that --

7 getting a good night's sleep, you know, being 7 -- so many years that’ you had been in

8 with family, having a normal schedule after 8 Prattville.

9 being on a.shift for 25-plus years. 3 A. At that point in time. At that point in time.
10 Did you just make the decision, look, I'm too 10 Q. You did not want an eight-hour shift because it
il old for this 24-hour shift; I can only do it il interfered with your off days.

12 half the time? 12 A. To do what was important for my family, correct.

13 No. 13 Q. Is that “yes," you just wanted off days?

14 When did you get Ambien prescribed to you? 14 A. Yes.

15 I believe that was nine or ten years ago, and it 15 Q. Okay. And the 24-hour shift allowed you

16 was only one script, and I think I took it once 16 flexibility during the week because you would

17 or took it half at the most, and I haven't had 17 work 12 hours for two days and swap or take

18 that since. 18 vacation time?

19 Have you ever had any sleep studies? 19 Yes.

20 No. No apnea -- no sieep apnea studies, nothing 20 The days in the year before the accident, were

21 like that. 21 you averaging 20 hours a week at work?

22 What about in the two years prior to your 22 A. 20 hours? Let's see.

23 accident? Was it still I'll only complete 50 23 Well, I got that -- you said you were working 50
122 124

1 percent of my 24-hour shifts? 1 percent of the 24-hour shifts, and I --

2 I can't recall. 2 A If you're doing 120 hours in two weeks, half

3 Was there one big event in the year before your 3 that would be 60. That would be 60 hours on a

4 accident that you said, look, I'm only going to 4 120.

5 be here 50 percent of the time on the 24-hour 5 Q. Let's figure it up. How many hours in two

6 shifts? 6 weeks?

7 No. I just know that I had worked so many hours 7 A. It's 120. The way it works is you have a long

8 and so hard so many years for the fire service 8 check. You have 220-hour checks.

9 in the city of Prattville that it was time to 9 Q. Tell me what a check is. Remember, I'm not a
10 take some family obligations and to have more of 10 firefighter.

11 a normal schedule. I thought that that would be 11 A. Two weeks.

12 good. 12 Q. Okay.

13 If you wanted a normal schedule, why didn't you 13 It's five shifts. 24 times five is 120. And
14 try to get the assistant chief's position? 14 then it will go another 120, and then you'll
15 Because at the time that was an eight~-to-five as have a short check which is called a.96.

16 job, and my mama has Stage 5 Parkinson's, and my 16 Q. What is that 96? The hours?

17 father-in-law has a rejection refractory rate of 17 A. Yeah.

18 less than 18 percent, so we have a lot of 18 Q. In a two-week period?

19 obligations, and I wouldn't be able to leave. 19 A. Correct.

20 When you're eight to five, you've got to be 20 Q. As a firefighter how many hours a night do you
21 there every day. With a 24 on, 48 off, it gives 21 get to sleep on average? I know you've got

22 flexibility more -~- that is bonus to that 22 calls, and some nights it's probably crickets.
23 schedule -- of helping your family. 23 What's the average?

 

 

 

 

Cite,

LLC

31 (Pages 121 to 124)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 33 of 55

Jay Hawthorne

 

 

 

 

125 127
1 A. You know, I don't know. I haven't done it ina 1 24-hour shift. I got hurt the very first day
2 long time. I'll say this. I still listen to 2 back on May 2. So then I went back to the
3 them on broadcast if I -- they are busy. They 3 24-hour shift, but that's not doing battalion
4 average 20 calls a day, so I don't know the 4 chief work that I had done prior to all those
5 exact breakdown. 5 years.
6 Q. Let's go back two years before the accident. 6 Q. Yeah. But. you couldn't be a battalion chief
7 The first year -- the year prior to the 7 because of your injury, right?
8 accident, you only worked half the time. We 8 A. I understand. But I also didn't have any
9 don't know what it was two years prior to the 9 accommodations at. all that could have been
10 accident. : 10 provided --
ii What was the average hours that you slept a il We're going to get there.
12 night? 12 Okay. :
13 A. Four. 13 When you came back after the PT injury and you
14 Q. Total or go somewhere and come back and go to 14 were put on 24-hour shifts, what made you decide
15 bed? , “is Tn not going to work all these 24-hour shifts? |
16 A. I would say both. And normally what that would 16 A. Because I was hurting, the pain that I had. It
17 be is battalion chief, you know, doesn't go on 17 hurts when you have a torn labrum, and it hadn't
18 all the calls. Goes on very few cails in 18 been diagnosed. And I'm in an old bed which
19 actuality. But when the bells go off or you 19 felt like a cot, but it was a twin bed.
20 hear the trucks or you can smell the diesel, 20 Q. -One of your medical records says a cot. Did you
21 that kind of stuff, and the guys banging the 21 ever tell the doctor you had a cot?
22 doors and stuff, you get awakened, you know. 22 A. I don't recall, but, however, I could see me
23 Q. And as commander you. probably should be awake, 23 saying that it felt like a cot. But
126 128
1 correct? 1 Q. Well, it wasn't a cot, was it?
2 A. You can hear it, yeah. You can hear it. Stay 2 A. No. No, it was not.
3 in tune with the troops. 3 Q. What was the difference, if any, between the
4 Q. What calls would a battalion commander not go 4 BC's bed and a firefighter's bed?
5 on? 3 A Officers' beds are better. They are usually
6 A. Like falls and accidents, resuscitation, gas 6 Swapped out more. Just a better quality.
7 leak, fire investigation, you know. Basically 7 That's bad to say.
8 what they go on is all structure fires, hazmat 8 Q. Who has got the Murphy bed?
9 and multi-casualty-type calls, and entrapments. 9 A, All the officers have Murphy beds.
10 That's what they primarily take command of. 10 Q. And a Murphy bed is better than a bed frane? |
11 Q. I need to go back and ask you a question about 11 A. The Murphy beds that we have with that memory
12 the structure. 12 foam mattress and all that kind of stuff, that
13 Who does the fire marshal report to? Where 13 stuff's nice.
14 is he in the chain? 14 Q Everybody has got memory foam, don't they?
15 A. Chief. 15 I don't know what the others have right now.
16 Q. Anybody under him or above him? 16 ‘Well, during this time that you were on the
17 A. Yeah. He has an assistant fire marshal. 17 24-hour shift after your PT, isn't it a fact
18 Q. I know that was out of order, but I forgot to 18 that every firefighter and every officer had
19 ask you that while ago. 19 memory foam on their bed?
20 After the neck injury, you come back on the 20 A. Very well may have been.
21 24-hour shifts. Why did you not want to work 21 Q. Are you saying you don't know?
22 the 24-hour shifts after you came back? 22 A. I didn't know.
23 A. I only had one chance to come back and work the 23 Q. The bed that you were going to sleep on had

 

 

Cite,

205.545.5155

LLC

32 (Pages 125 to 128)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 34 of 55

 

 

‘Jay Hawthorne August 7, 2019
129 131
i memory foam on it, correct? 1 A. Because I didn't have anywhere to put it. I got
2 A. I believe so because that's the one I slept on. 2 it out later when I changed for PT -- for the PT
3 I knew that one pretty good. 3 test. You have to have somewhere to put your
4 Q. Did you ever sleep there? 4 stuff.
5 A. Where? 5 Q. So there's not a place to put anything in that
6 Q. At the fire department on the 24-hour shifts. 6 building?
7 A. Yeah.’ Many nights. 7 A. No. Not all your linen and anything. I didn't
8 Q. After your injury? 8 even --
9 A. Yes. Yes, I slept there. But then I had to-use 9 Q. Nowhere in the building?
10 my accrued time because it was hurting all the 10 A I didn't even have a locker when -- I didn't
di darn time because my shoulder was killing me, 11 even have the accommodation. I was the only
12 and my neck was still even sore. 12 person in the department, whether it be a
13 MR. GUILLOT: Why did you have to use 13 firefighter or an officer, that didn't even have
14 accrued time? 14 a locker because I moved around from bed to bed.
15 THE WITNESS: Huh? 15 Q When you moved around from bed to bed, did all
16 MR. GUILLOT: Why did you have to use 16 those beds have memory foam on it?
17 accrued time? 17 A. I would assume. You told me that.
18 THE WITNESS: Yeah. 18 Q. No. I'm just asking about your knowledge.
19 Q. The day of your PT test, Brown was the acting 19 A. You told me they do. I take your word for it.
20 BC, correct? 20 Q. Paragraph 19, I want to talk about that one.
21 A. Brown? 21 Mr. Hawthorne learned that Josh Brown was to
22 Yes. 22 be his superior even though Hawthorne is a
23 A. Yes. 23 battalion chief and Josh Brown was a captain.
130 132
1 Q. Did you tell him don't worry about cleaning out 1 Was Josh Brown a captain what he was acting
2 your office? 2 as BC, or was he a BC?
3 A. That was after I filled out paperwork for 3 A. He was an acting BC.
4 workmen's comp. 4 Q. And that's a BC, right?
5 Q. Before the injury did you tell him don't worry 5 A. He's an acting BC.
6 about cleaning out your office? 6 Q. He had the full duties of any other BC?
7 A. No. 7° A. Yes. :
8 Did he ever clean out his office? 8 Q. The next sentence: Hawthorne's only duties were
9 A. It wasn't clean when I got there. And I 9 what Captain Brown directed him to do.
10 reported at seven in the morning, and it wasn't 10 Did he give you any type of minute-by-minute
11 cleaned out. So how could I clean his office il direction, or did he just give you that form and
12 when it wasn't even cleaned out? 12 say here's what you can do; go do it?
13 Q. No. Did he clean it out, not you clean it out. 13 A. I got that form from Chief Whaley, and that's
14 Did he take his stuff out of your office and 14 basically what it was.
15 put it somewhere else? 15 Q. How much interaction did you have with Brown
16 A. No, sir. Not that I recall. 16 during this time?
17 Did you have a conversation about his stuff 17 A. Other than just -- I was in the radio room, and
18 being in your office? 18 he was busy being a battalion chief as he needs
19 A. I don't recall. 19 to be, being out in the field and being at the
20 Did you get the stuff out of your car at seven 20 stations -- other stations. I don't think we
21 o'clock in the morning and take it inside? 21 had a lot of interaction.
22 A. No, I didn't. 22 Q. Would it be crazy to say that you had just about
23 Why not? 23 zero interaction?

 

 

 

 

Cite,

205.545.5155

LLC

33 (Pages 129 to 132)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 35 of 55

Jay Hawthorne

August 7, 2019

 

 

133 135

1 A. I said I don't remember having a lot of 1 In order to compare you to them, what is

2 interaction. 2 their restriction? Do you know?

3 Q. Yet he was essentially on lockdown on 24-hour 3 A. Weil, I know --

4 shifts as a form of harassment. 4 Q. And you may not. I don't know.

5 Tell me about that. 5 A From the exhibit that you showed me, I know that
6 A. Well, everybody else -- there's never been a 6 Brett Johnson -- and I know this personally from
7 restrictive duty status until me in the fire 7 Brett because we saw him at Academy Sports

8 department. 8 because he was out shopping on duty. And i

9 Q. Wait. Nobody has ever been -- you were the 9 said, what are you doing? because I knew he was
10 first one to ever have restrictive duty? 10 a shift guy. And he said, well, I went and got
il A. On shift. Somebody from an on-duty shift 11 checked out for a questionable cardiac
12 injury, I was the first one on shift. 12 condition.
13 Q. And when you say on shift, what are you talking 13 So I'm thinking to myself -- I even told
14 about? 14 him -- I said, cardiac? And they are letting
15 A. I'm talking about to be, you know, either 15 you drive? And he said yeah. I said, man, they
16 rehabilitated from an on-duty injury -- usually 16 didn't even let me drive, and you got a cardiac
i7 you get to go to the Public Safety Building or 17 condition?
18 you go to training and you do clerical work 18 Q. Let me stop you there. I guess it's -- what are \
19 where you help in some form or fashion. 19 the restrictions from the doctor? Did the
20 Q. I just need to clarify what you're -- when you 20 doctor tell Johnson he couldn't drive or couid
21 say on-duty shifts, what do you mean by that? 21 drive or tell you you could drive or not drive?
22 You're the first one that had -- 22 A. The doctor didn't -- obviously if I'm driving to
23 A. Any personnel that are on duty, that's a 24-hour 23 work, I had been cleared to drive to work.

134 136

1 schedule. 1 Q. What about -~ did the doctor say you couldn't

2 Okay. . 2 work fire equipment?

3 A. Okay. If they get hurt on duty, they go to an 3 A. I would assume -- yes. And Johnson had that,

4 eight-hour adjusted accommodated schedule. I 4 too, in his. ,

5 was hurt on duty, and then I was the first 5 How do you know?

6 one -- the guinea pig so to speak -- that would 6 I believe if you read that exhibit, it will show
7 be kept at the station under this kind of 7 his limitations as well, especially with a

8 restrictive duty status. 8 potential cardiac condition.

9 Q. I want to make sure I -- you're saying that you 9 Q. Would the BC car be fire equipment?

10 were the first one or restrictive duty that was 10 A. Everything is fire equipment. If you have a

a1 told to serve a 24-hour shift? 11 cardiac condition and you're running Code 3, you
12 A. And did, yes. 12 don't want anything to go wrong because that's a
413 Q. Has anybody since been told that? 13 stressful situation, especially if you're under
14 I don't know. I believe the policy now is that 14 a cardiac condition.

is they are doing that, just not to the extent that 15 Q. What's Johnson's first name?

16 they did with me. | 16 A.” Brett.

17 What do you mean by not to the extent? 17 Is there anybody else after you that's had the
18 Not being able to drive a city vehicle. Not 18 restriction that's worked a 24-hour shift?

19 being able to assist, you know, even in 19 A. I know of Fire Medic Jason Ogletree, left heel
20 nonemergency things. 20 injury.
21 Q. Well, I get it. And you're saying ail these -- 21 Q. And these are some of the ones we listed before,
22 that person is on the 24-hour shift and 22 correct?
23 restrictive but he can drive. 23 A. Yeah.

 

 

 

 

Cite,

205.545.5155

LLC

34 (Pages 133 to 136)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 36 of 55

a

Jay Hawthorne

No
Oo
bo
\O

August 7,

 

 

137 139

1 Now we're kind of narrowing them down. 1 Q. This paragraph -- and I could be wrong, but it

2 Right. 7 2 looks like I guess you're going after the same

3 Just because you were the first one doesn't mean 3 position because you talk about he was younger

4 it's harassment, correct? : 4 and not disabled.

5 A. Yes. 5 You were already the battalion chief, right?

6 Ogletree had a heel. 6 A. Yes.

7 Anybody else who has had some type 7 Q. And he was the acting battalion chief?

8 restriction and then was sent to a 24-hour 8 A. Yes.

9 shift? 9 Q. This paragraph says even though that you were
10 A. There may have been another one. Captain Phil 10 the senior battalion chief.

il Burdett, he had a knee injury. He got scoped, di A. Yes,
12 and he went and -- until he got better, he 12 Q. But the duties were the same, right?
13 stayed in his office. And he's an officer, and 13 A. Yes.
14 he was able to stay in his office during his 14 Q. You're just upset because Josh Brown was made
15 recuperation on 24-hour shift. is acting battalion chief?
16 Q. What's his rank? 16 A. No.
17 A. Captain. Senior captain. 17 Why were you upset about that?
18 Q. Now, on captains are there seniors and juniors? 18 No, I was upset because the accommodation that
139 A. It's like you would say -- if I'm a senior 19 I had and I could have at the Public Safety
20 battalion chief and there's four other battalion 20 Building was what I didn't have. And guess
21 chiefs and I have more rank on them, then guess 21 what? I was the first one. We don't even have
22 what? That's when rank comes into play. I can 22 a city manual that says anything like this. It
23 tell another battalion chief what to do. 23 just came out of restrictive duty status.

138 140

1 Q. What are the duties of a senior BC and a junior 1 Q. How has Brown been given more favorable

2 BC? 2 treatment than you? That's a sentence in here.

3 A. On paper the same. 3 He has been given more favorable treatment than

4 What are the duties of a senior captain anda 4 Mr. Hawthorne.

5 junior captain? 5 How so?

6 A. The same. 6 A. Well --

7 The only difference is when you're standing ina 7 I mean, what position were you both trying to

8 group or room at a party, you outrank them 8 get?

9 because you've been through the door more? 9 A. I'll take for -- well, only one can be in charge
10 A. Yeah. 10 of a shift, for one. And I was deferred to him
il Anybody else that you can think of that has been ai when accommodation could have been made at the
12 on restriction and a 24-hour shift after you 12 Public Safety Building. Number two, on June il
13 were placed on a 24-hour shift? 13 and June 3, my name was placed directly under
14 A. No. Those are the only three I know of. I'm 14 acting battalion chief, and at the time it said
15 sure there have been others. I don't know. 15 Captain Brown, and I'm a BC.

16 Q. We have a scoped knee, a heel, and Brett was 16 Do you know how kind of hurtful and the

17 heart? 17 laughter and the scorn that I got from the guys
18 A. Yeah. Potential cardiac. And I believe he got 18 that I report to a captain?

19 it evaluated at American Family Care. 19 Q. List the ways that your feelings were hurt that
20 Q. In the next paragraph, 20, Josh Brown is 20 you reported to a captain.

21 younger. 21 Okay.

22 He was over 40, correct? 22 Well, let's go back to my question. © He's been
23 A. Yes, that's my understanding. 23 given favorable treatment over you.

 

 

 

 

Cite,

205.545.5155

LLC

35 (Pages 137-to 140)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 37 of 55

 

 

Jay Hawthorne August 7, 2019
142 143
a How was Brown treated favorably over you? 1 that I've ever not allowed that did not meet the
2 A. Number one, he took my office. 2 requirements for a swap --
3 Q. But you couldn't do all the duties, correct? 3 Q. Did you ever hear of anybody refer to the poli¢y
4 A. Yes. But -- : 4 as the Hawthorne swap policy?
5 Q. What's next? 5 A. Yes,
6 A. We have an officer here in Burdett. He kept his 6 Who said that?
7 office and he was hurt. 7 i've heard a good people say that. But what's
8 Q. This paragraph focuses on Brown, and I want to 8 ironic to me is if it's even people that say the
9 keep it focused on your complaint. I need to 9 swap policy -- like I stated before, I had
10 know why Josh Brown or how he was treated more 10 Deputy Chief Whaley who did it. JI had Assistant
il favorably than you. il Chief Owens do. I had about every captain and
12 A. Because he was put over me, 12 every battalion chief that we had. Cory Russell
13 Q. He was full duty and you were not, correct? 13 today, Josh Brown, who are both battalion
14 A. Correct. . 14 chiefs.
is Q. Any other ways that he was treated differently is Did these guys --
16 than you? 16 A. They would come to me, or I would even call them
17 A. No. 17 and say, hey, do you want to work for me?
18 MR. HOWARD: I think it's time to eat. 18 Q. They were working for you. They did not choose
19 Is this a good stopping place for 19 not to work 50 percent of the time; is that
20 us? 20 correct?
21 THE WITNESS: If you've got to eat. 2l A. Say what?
22 (Brief lunch recess.) 22 They were the ones working for you. They were
23 MR. HOWARD; We can go back on. 23 not the ones leaving work 50 percent of the
\
142 144
1 Q. (Continuing by Mr. Howard) When we left off, we 1 time.
2 were talking about the 24-hour shifts the year 2 A. That's correct.
3 before the accident. 3 In paragraph 21 you say, the temporary light
4 Did you abuse the swap policy? 4 duty accommodation Mr. Hawthorne was given by
5 No, sir. 3 the Prattville Fire Department was rescinded
6 Have you ever been accused of abusing the swap 6 without valid reason.
7 policy? 7 What reason were you given?
8 A. No, sir. 8 A. On the 12th of 2018 -- weil, the email that I
9 Q. Has anybody ever made fun of you for using the 9 saw that -- it stated that it was not the City's
10 swap policy the way you did? 10 wishes to do it, but it was per legal counsei,
11 A. The only person who I had heard had made fun of il because I had been complaining about my shoulder
12 me but not to my face was battalion chief in 12 and my pain. But I had originally complained on
13 training Rickey Roberts. I had numerous other 13 May 31, 2018 through my LPC James Baker.
14 people because -- he came to me and said that 14 Q. What is LPC?
15 his family could really -- he sends his kid to 15 A. Licensed professional counselor.
16 Edgewood. Our kid went to Edgewood as well. 16 Q. Okay.
17 And he said he would like to get some of that 17 A. Lisa Thrash then sent me an email back. And I
18 weekend action because he could use the extra 18 said, hey, did you get the letter? And she said
19 money. Well, the guys on my shift had 19 yes. She's like, you need to go through the
20 apprehensions because he's been in training all 20 workmen's comp doctor if you want anything to-
21 his life, and they wanted somebody who has, you 21 change. And that was, I believe, 6/5 she sent
22 know, been in the field. Se I actually had 22 me that. On 6/13/18, then Dr. Carpenter had
23 other people on my shift. He's the only person 23

 

 

sent in and said that I should be able to sleep

 

 

Cite,
205.545.5155

LLC

36 (Pages 141 to 144)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 38 of 55

Jay Hawthorne

August 7, 2019

 

 

145 147

1 at home, if possible, due to the pain in my 1 workplace accommodations?

2 upper extremity. And she replied -- Ms. Thrash 2 A. Well, any request I would think by the workmen's
3 replied on June 19 that they weren't going to 3 comp doctor who was coordinating my case who

4 listen to the doctor's wishes basically and that 4 requests a change of venue, the way that I can

5 I would have to use my own accrued time. So for 5 go home and sleep in a comfortable bed after my
6 a two-month period, I was finally sent home for 6 clerical duties are completed for the day is to
7 a reason I didn't know except I guess they had 7 be able to go back to an eight-hour schedule.

8 too many battalion chiefs on shift. 8 That would be the proper accommodation in my

9 Q. In paragraph 21 you say the temporary light. duty 9 ‘opinion.
10 accommodation was rescinded. 10 Qo Paragraph 23 you're talking about return to the
al I need you to identify the exact temporary ii previous accommodation position.

12 light duty accommodated that was rescinded. 12 What position is that?

13 A. That would be the restrictive duty status. 13 A That would be the one that I came back prior to
14 Q. Eight-hour shifts or 24-hour shifts? 14 ‘the injury on May 2 when my light duty admin

15 A. 24. I was doing 24. ‘ i5 accommodation’ job had ended on April 22 at the
16 Q. What was rescinded about that? - 1 Public Safety Building.

17 A. I was put on temporary total disability for the i7 Q Is that the eight-hour shift?

18 second time, 18 A Yes, sir.

19 Q. In paragraph 22 you talk about other senior 193 Q Did it come down to the fact that you didn't
20 level firefighters and similarly-situated staff 20 like the 24-hour shift and you wanted the
21 members. 21 eight-hour shift? ,
22 I need the names of those people. 22 A No, sir. I will say this. I did prefer the
23 A. Other senior level firefighters, BC Strock. He 23 eight-hour shift. I had never done it in my

146 148

1 got an accommodation after his tragic wreck and 1 whole career. But I also understand that I have
2 so did BC Ellison who then was demoted to / 2 to do what the job description says. But that's
3 captain. He got helped with his accommodation, 3 why I also wanted to work to get back because it
4 too, for his PTSD. 4 was quite clear that they weren't going to let

5 Are these the ones that we listed before? 5 me back, so -- but I hadn't even had my injury

6 Yes. 6 diagnosed or treated. I was working to get

7 Okay. Have you thought of any more people that 7 better.

8 should be added to the list? 8 Q. You say you hadn't had your -- I guess you're

9 A. No, not at this time. 9 talking about you hadn't had your shoulder
10 Q. In paragraph 22 you say, Hawthorne's medical 10 diagnosed at that time.
11 providers should have allowed him to receive 121 A No, I hadn't.

12 workplace accommodations, 12 Does that make a difference?

13 What part of that notice, if you remember, 13 A For -- to be able to get back to a battalion

14 mandated that you should receive workplace 14 chief's job that you're talking about, not for
a5 accommodations? 15 an admin position, but since I have to get to

16 A. I don't understand the question, sir. 16 where I need to be for that --

17° QQ. Well, it says you -- your medical providers' 17 You're talking about for the accommodation?
18 notice should have allowed him to receive 18 Q Well, you put in your answer, and they did this
19 workplace accommodations. 13 and they didn't even know the diagnosis. And
20 What part -- 20 I'm saying does that really matter.
21 A. Oh, what specific workplace accommodation? 21 A I would think it would.
22 Well, what part of the medical notice should 22 Why?
23 have made them do this and, then, yes, what 23 Well, because when you have a workmen's comp

 

 

 

 

Cite,

205.545.5155

LLC

37 (Pages 145 to 148)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 39 of 55

 

 

 

ay Hawthorne August 7, 201
149 151
1 doctor and a licensed professional counselor a Q. Why do they say that?
2 where everybody else -- I know the City and I 2 A. Huh?
3 know Ms. Thrash would listen to medical for most 3 Q. Why do they say that?
4 personnel. I don't know why I wouldn't be 4 A. They say I'm in the cloud. They say I
5 accommodated with that as well. And so for two 5 disappear, and then all of a sudden I reappear,
6 months ~~ so from August 13 to when I was sent 6 I reappear in different positions. I can be
7 home back to June 13 where there was an email 7 under a secretary. I can be under a demoted
8 requesting from the medical previder workmen's 8 captain. -I can be under an acting. I just move
9 comp doctor himself -- so for two months I'm in 9 around the roster.
10 that pain for this torn labrum and I'm 10 Q. Well, where do you think you should have been
il complaining to folks and, you know -- and then a1 placed?
12 ‘on top of that, everybody is kind of laughing 12 A I think that I should have been placed on B
13 and giggling -- oh, is it your neck Hawthorne, 13 shift, and you could have had Acting Battalion
14 or is it your shoulder? That stuff kind of -- 14 Chief Brown right under there. But I don't
15 I've been there a long time. I didn't need to 15 think I needed to be under secretaries. I don't
16 be put through that kind of a harassment. 16 think I needed to be under a demoted captain. I
17 Do you think people thought you were just making 17 don't thank I needed to be under a retired or a
18 this up because you didn't want to sleep at the 18 future retired battalion chief.
19 fire department? 19 Q De you think you should have been placed there
20 Very well may be. 20 as ready to go?
21 I mean, it was apparent you didn't want to sleep 21 A We've had a lot of people that are injured --
22 there from the year before the accident, right? 22 Q I'm talking about you. Do you think you should
23 Well, at that point in time, that year before 23 have been placed on that thing as if you were
150 152
1 the accident, I had a lot of other issues to 1 ready to go?
2 take care of, so guess what? That's correct 2 A. Yes,
3 what you're saying. 3 Q. I think I know what you're talking about in 26.
4 In paragraph 25 you say your name was not on the 4 You say, according to the duty roster, his job
5 duty roster. 5 was given to Mr. Josh Bingham who is
6 Is that the one that could have been a 6 substantially younger than Mr. Hawthorne.
7 mistake as not listed? 7 Just clarify for me what you mean by the
8 Very well could be. 8 duty roster and what Josh Bingham being on there
9 i mean -- 9 makes you believe that he's taking your job.
10 I've never seen a mistake like that in -- by 10 A. You're talking about -- did it not under that as
11 then this 26-plus years. il well have Brown under him? Do you have that
12 What I remember is the duty roster, it's got the 12 duty roster?
13 lines of people's names. 13 Q. I don't. I just --
14 Yes, sir. 14 A. (Okay. There's a duty roster that came out on
15 And if you're on any type of restriction, your 15 the -- I actually believe it's even the 12th and
16 name goes to the top ina little -- it's not a 16 the 26th. It would have been the same. But
17 separate category, but it just goes at the top 17 basically it had Bingham, and then it had the
18 close to the heading. 18 acting Battalion Chief Brown who then was a
19 Do you know what I'm talking about? 19 captain under him, and I was nowhere on the
20 I'il be honest with you. It's like I said 20 roster. But I had an email from Deputy Chief
21 earlier. Everybody says I'm in the cloud. 21 Whaley on August 10 to report to work, and he
22 That's the joke at the fire department 22 told me that I would be under Bingham and Brown
23 because I -- 23

 

and to report to work on Sunday, the 12th, and I

 

Cite,

205.545.5155

LLC

38 (Pages 149 to 152)

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed.03/06/20 Page 40 of 55

Jay Hawthorne

 

 

153 155

1 did. And then I got TTD'd on the 15th, and I a actually made four. Who were the four battalion

2 didn't know why. 2 chiefs? Bingham, according to this paragraph.

3 When you say TTD'd -- 3 Who else?

4 Back to temporary total disability. 4 A. Bingham, Ellison, Rogers, and myself.

5 What does that mean as far as -- you can work? 5 Q. I just want to make sure that I understand

6 Can you work part-time? What do you do? I just 6 paragraph 29. . You were told to report to work

7 need to get all that on the record. 7 and then you checked your email.

8 That meant they sent me home. 8 What did the email say?

9 Q. ‘That means you are not invited to work here 9 A. It says the accommodation was ended and that I
10 right now? 10 would have to go home on workers! compensation.
i1 A. Correct. 11 Do you have any idea why you were placed on TTD?
12 Q. Until you get things fixed? 12 A Per discovery exhibit, it said that due to me
13 A. Yes. 13 complaining of my pain and discomfort, that
14 Q. So there's a difference between having a 14 legal counsel thought it was time for me to go
i5 restriction and TTD'd? ais home back on TTD.

16 A. Yeah. 16 Q. Do you question that judgment?

17 Q. Restriction is you're working doing whatever 17 A. No.

18 light duty part-time, and TTD'd is you're not 18 Q. I mean, you were hurt, correct?

19 physically able to work? 19 A, Yes.

20 A. Yes, 20 Q. In pain?

21 Q. Paragraph 27, two police officers at the gas 21 A. Yes,

22 Station, who were those officers? 22 Q. And if you were at work, it might make it worse?

23 A. Gentry and Dakota Davis. 23 A. That's correct. I was asking for relief two
154 156

1 Q. Do you believe anything Gentry says? i months prior.

2 A. Well, it was actually true when I -- most of the 2 Q. And the last part of 29, being on workers’

3 time when I see him at Winn Dixie, no. But 3 compensation meant a loss of approximately

4 Q. Okay. That's all I have to say. 4 one-third of your income.

5 They don't make policy for the City of 5 A. Yes.

6 Prattville, do they? 6 Are you blaming that on the City in any way?

7 No. 7 You were injured, correct?

8 Did it seem like they were just kind of running 8 A. Yes. /

9 their mouth? 9 Q. You're not -- I'm trying to make a distinction.
10 A. No. They were being cool. They said that they 10 I understand your other part, but at some part
11 had, I guess, gone to the ceremony and -~- no. il of that you were injured and you should have
12 They were normal. Nice guys. Good cops. 12 been at home making two-thirds.

13 Q. In paragraph 28 you say, Bingham's promotion to 13 A. Yes.

14 battalion chief actually made four chiefs for 14 Could you shed any light on that at all as when
15 the City when Mr. Hawthorne had been told there is you think it's part of your damages and when you
16 would only be three. 16 think yes, I was hurt; I should have been on

17 A. That's right. That's four shift chiefs instead 17 TTD?

18 of three. 18 A. The time I was there and I wasn't on TTD -- I'm
19 Q. I'm trying to figure out how the training BC 19 confused.

20 fits into this. There were three BCs that work 20 Q. Well, I am, too, and I'm just trying to -- at

21 A, B, and C shift and one training. 21 some -- I know you ~-- well, I don't know whether
22 A. Correct. 22 you agree that you should have been on or not.
23 Okay. Bingham's promotion to battalion chief 23 Do you agree with that?

 

 

 

 

Cite,

205.545.5155

LLC

39 (Pages 153 to 156)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 41 of 55

 

 

 

ay Hawthorne August 7, 2019
157 159
1 A, Yes, 1 2019, and he retired September 30, 2018.
2 Q. If you're on TTD, then you're entitled to 2 Is the fact that he retired is what brought you
3 two-thirds of your salary. 3 back from your injury, or did that just seem to
4 A. That is correct. 4 happen at the same time?
5 Q. Do you blame that on the City as part of your 5 I haven't -~ I didn't come back. I haven't been
6 damages in this case, or is that yes, I was 6 back to work since August 15, 2018.
7 injured and I only deserved two-thirds of my 7 I understand. And I'm just trying to figure out
8 salary because it was workers' comp? 8 what this means.
9 A. No. Obviously I was injured on duty, so I 9 Deputy Chief Whaley told Hawthorne that
10 should be compensated. i0 Bingham was promoted so that the staff would be
11 Q. At two-thirds or full? il full when another battalion chief, Mike Rogers,
12 A. (I think I should be compensated for the fuil 12 retired in 2019 and Mr. Hawthorne returned from
13 amount. The difference. i3 his injury.
14 Q. You do understand that workers' comp pay is 14 You never returned or haven't yet, have you?
i5 two-thirds statutorily? is That's correct.
16 A. Yeah. 16 And now that we have the MMI, we're expecting it
17 Q. The City has nothing to do with that. 17 to be some kind of partial impairment?
18 A. Right. I know you can't, like, double dip, but 18 Yes,
19 the other third that I lost, I would think that 19 If it's a partial impairment, what do you think
20 I could get that. 20 the City should do from here?
21 Q. How or why or both? .Is it your belief that if 21 I. would hope that they would try and
22 you're on workers" compensation and you're 22 accommodate.
23 getting those benefits that the City of 23 Until you're 65?
158 160
1 Prattville should have just ponied up the 1 No. ‘
2 one-thira you were missing out on? 2 Until when? How do we end this thing in your
3 A. No. That's true. That's not workmen's comp. 3 opinion?
4 You're correct on that. 4 .I would say at least, you know, 55.
5 Well, I'm just trying to clarify because -- 5 Have you told me every possible way that you
6 A. Yeah. I was all confused and everything. 6 believe that you've been discriminated against
7 Q. Okay. Being on workers' compensation you get 7 based on any type of disability? I'm looking at
8 two-thirds? 8 paragraph 32. And we've gone over all those
9 A. Yeah.. 9 ether ones, and I just want to make sure I've
10 Q. And then -- 10 got everything covered.
i1 A. It's tax free. And then the other ~- il Are we going to go through the rest of these on
12 Q. The other one-third you just don't get because 12 page 7?
13 you're injured? 13 Well, no. I was thinking that we already had,
14 A. Correct. 14 but if I'm incorrect -- that's what I'm asking
15 Q. Are you saying the City should have paid you 15 you is if I'm incorrect.
16 that? 16 Have we talked about all that?
17 A. No. : 17 No. I don't believe we've talked -- at 33 --
18 Q. In paragraph 30, Michael Rogers retired in 18 We can go through. 33, request should be
19 January 2019 and you returned. 19 accommodated.
20 Is there any correlation with those things, 20 What was your specific request?
21 or did it just happen to be at the same time? 21 To be placed into an administrative battalion
22 A. Just merely stating the fact that Deputy Chief 22 chief position.
23 Whaley said that Rogers was going to retire in 23 Do you think the City had a duty to just create

 

 

 

Cite, LLC
205.545.5155

40 (Pages 157 to 160)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 42 of 55

 

 

Jay Hawthorne August 7, 2019
~ 161 163
1 an administrative battalion chief position? 1 Yes. We talked about how the workmen's comp
2 A. Yes. 2 doctor and the LPC, their recommendations
3 Q. Why? 3 weren't heeded, yes. That's correct.
4 A. They've done it before. 4 And 34, ‘that's just saying that -- alleging
5 Q. And who filled that administrative battalion 5 discrimination.
6 chief's position? 6 MR. GUILLOT: 34?
7 A. I would fill the administrative battalion chief 7 MR. HOWARD: I'm sorry. 37. 37 is
8 position. 8 just an allegation paragraph.
9 Q. No. I'm sorry. Who filled it when you say they 9 39: Because of the disability, Mr. Hawthorne is
10 had it? 10 no longer able to perform the duties of a
a4 A. It still has not been filled to this day, but it 11 battalion chief.
12 / was going to be filled by Captain Josh Bingham. 12 Do we now know that you can never go back
13 Q. When did you believe that this was put into the 13 and perform the duties of a battalion chief?
14 budget for a new administrative battalion chief 14 Yes.
15 position? 15 What is your specific disability?
16 A. It wasn't. It wasn't in this year's budget. 16 Well, the only one that I have is I'm not going |
17 Q. Was it in any year's budget? 17 to be able, it appears, to be heavy-duty rated,
18 A. I believe when Chief Owens was there, which was 18 to have the full requirements that I can fulfill
19 up until 2016, and budgets past it had been 19 as a basic firefighter, and that's what a
20 there, but not in the last three years, I 20 battalion chief has to be at as well.
21 believe. 21 And we both agree that Josh Bingham is. not
22 Q. What makes you think they were going to put 22 disabled, but he can fill the position of BC,
23 Bingham in an administrative battalion chief's 23 correct?
162 164
1 position? 1 Correct.
2 A. I was told that by Assistant Chief Allen Owens 2 And we've already talked about paragraph 40.
3 on April 11. He came to my office. We were 3 And that's exactly what paragraph 28 says, I
4 just talking shop, and I said, why don't they 4 think. We talked about 41.
5 just go ahead and flip-flop me and Bingham? And 5 Age discrimination in paragraph 44, have we
6 he said, well, they're waiting for you to 6 talked about all of your allegations of age
7 retire. And then what they are going to do 7 discrimination?
8 is -- Chief Whaley wants him to become an 8 45.
9 administrative battalion chief because he does 9 Have we talked about that one? And I understand
10 such good work for us down here and that he had 10 that that's the one that --
i1 asked Chief Brown to do that. 11 Yes, we talked about that. Yes, that is
12 Q. Have we talked about everything there is to know 12 correct. I'm just looking at it.
13 about in paragraphs 33 and 34? You wanted them 13 That's fine. Take your time. I just want to
14 to create an administrative position and they 14 make sure that I completely understand what
15 denied it, in paragraph 33 and 34. 15 you're alleging.
16 A. Yes. 16 It seems to be that --
17 Q. In 35.you say your request is denied to force 17 46 is correct.
18 you, to retire so the department could give the 18 Okay. We've spoken about that?
19 administrative battalion chief position to a 19 Yes.
20 younger nondisabled man, namely Josh Bingham. 20 MR, GUILLOT: It says here you covered
21 , That did not happen, did it? 21 it. Yeah.
22 A. No, it did not. 22 Yeah, we covered all of it.
23 We've talked about 36, correct? 23 Have we completely talked about everything

 

 

 

Cite, LLC
205.545.5155

41 (Pages 161 to 164)

 
Case 2:19-cv-00139-RAH-KFP

Document 16-13 Filed 03/06/20 Page 43 of 55

August 7, 2019

 

 

 

165 167
1 you know about it, paragraph 46? 1 the pain that I'm in from the workmen's comp
2 A. Yes. 2 doctor because management or the City has
3 Is it the promotion given to Josh Bingham you're 3 decided that they are now the workmen's comp
4 claiming was. discriminatory, and are you 4 doctor and they won’t even listen to my licensed
5 claiming that Acting Chief Brown -- BC Brown was 5 professional counselor who I have never been to
6 also discriminatory? Those seem to be the two 6 before. And I'm even on Lexapro being treated
7 acts that you're complaining about. 7 for depression and anxiety, and then for two
8 We talked about Brown. You said that he was 8 months I'm in pain and guys are even scoffing
9 acting, but you were still ranked above him. 9 and laughing looking at me in the schedule or
10 And then the one given to Josh Bingham is 10 oh, what's wrong today, Hawthorne, like, you
i1 another one that you're complaining about; is 11 know, I'm a cripple or something like that. And
12 that correct? 12 that's not really quite fair because what we
13 A. That's correct. 13 found out is, through further determination,
14 Q. Did you apply for the captain position? 14 that I had a hurt shoulder. And guess what? I
15 A. No, I did not. 15 had to get it fixed, and that happened on duty.
16 Q. Was it ever open? 16 It's pretty humiliating.
17 A. ‘Tt was later I found out on May 2 from Assistant i? Q. What happened after May 25 -- 23 or 25 that you
18 Chief Owens. And I also found out from Acting 18 claim that you were retaliated against? That is
19 Battalion Chief Brown that they were going to 19 the date that your lawyer sent a letter to the
20 offer from then BC Ellison -- they were going to 20 mayor.
21 offer him to do a flip where he could then 21 What happened since then that you claim was
22 become demoted and become a captain and have 22 retaliation?
23 Bingham's position, and then Bingham would 23 A. Since then?
166 168
1 become a battalion chief. And I was told that 1 Q. Or after that time. That's the act that you're
2 Ellison turned that down. 2 saying -- it looks like you're saying I did
3 Q. Who all did you request to be demoted to 3 this, and then they retaliated against me.
4 captain? 4 How did they retaliate against you for
5 A. To the captain, if need be? 5 filing an BEOC complaint?
6 Yes. Who -- 6 A. Well, for example, if you're not going to listen
7 That would be Chief Brown. 7 to the workmen's comp doctor's recommendations
8 (Brief off-the-record discussion.) 8 for the patient and you're not going to listen
9 Q. Can you look over the remainder of that 9 to the licensed professional counselor's
10 complaint, paragraphs 45 through the end of it, 10 recommendations of care —--
11 and determine if there's anything that we have al Q. Let me stop you.
12 not addressed and you have fully discussed? 12 Didn't that happen before you sent the EEOC
13 A. It looks good -- 13 complaint?
14 MR, GUILLOT; Are you going over -- 14 What?
i5- A. -- up to 50. 15 Q. Not listening to the doctor.
16 MR. GUILLOT: -- the retaliation claim 16 A. No. I believe the EEOC complaint --
17 too? 17 When was that?
18 MR. HOWARD: Well, let me ask about 18 It was May 23, 2018.
ig that. 19 A. No. Actually, I sent my first email to Lisa on
20 Q. Do you feel like you were retaliated against? 20 5/31, and then I did a follow-up on -- excuse
21 A. Yes. 21 me -- on 6/13, and Carpenter did too. And then
22 Q. How so? 22 she responded on 6/19 saying she wouldn't
23 A. When I don't even get heard for my condition and 23 accommodate and that my own accrued leave time

 

 

 

Cite,

205.545.5155

LLC

42 (Pages 165 to 168)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 44 of 55

.
Hawthorne

August 7, 2019

 

 

 

169 L172
1 would have to be used. So, no, that was after. 1 here because my neck and shoulder hurts?
2 And I've never seen that been done before in all 2 A. Year prior? Let's see.
3 my years there. They always listen to medical, 3 Q. We established that in the year prior to your
4 and they also listen nowadays to mental, and I 4 accident --
5 had both. 5 A. Year prior to the accident, that wasn't because
6 Q. Have you now told me all the ways that you've 6 of any kind of pain and suffering or injury.
7 been retaliated against? 7 Q. Oh, I know,
8 A. Mental pain, anguish. 8 A. Okay.
9 Q. Anything. 9 Q. And I agree with you. You've testified to that.
10 A. Being teased, scoffed at. 10 A. Okay.
il Q. Who scoffed at you? ii Q. I was just asking in the year before when you
12 A. Numerous people. . 12 only stayed there 50 percent of the time, did
13 Q. Well, which city official scoffed at you? I 13 you ever say I'm not going to work this shift
14 understand employees do it. 14 because my neck and shoulder hurt?
15 A. It's just common -- employees ~~ I have not had is Not that I can recall.
16 anybody from the council or even the mayor -- I 16 Any other paragraphs that you think we haven't
17 haven't had any public official come up to me. 17 talked about?
18 I have had people that have been politicians and 18 A. Well, in 58 my duties were assigned by Captain
19 ex-employees of the City come up and even 19 Brown, and --
20 lawyers and stuff in town that have said, you 20 Q. Did he give you the sheet of paper?
al know, hey, I heard you retired, similar to what 21 A. No. That was Deputy Chief Whaley, so that was
22 I heard from the shift guys that had been said. 22 kind of confusing, too, because Deputy Chief
23 I said, no, I haven't retired. They said, we 23 Whaley, if I'm still a battalion chief, he's
170 172
1 heard you retired. a still who I answer to too. And then that's part
2 Q. It looks like we have everything covered in your 2 of the problem that I'm answering to a captain.
3 complaint; is that correct? 3 I understand he's an acting battalion chief, but
4 What page -- I don't want to miss anything. 4 that was kind of confusing. And I had a lot of
3 Page 10 to the end. I know there's a lot of 3 guys that laughed and even scoffed at that and
6 paragraphs, but it looks like in some fashion 6 said, man, we ain't never seen a dadgum senior
7 we've discussed everything that's in there, if 7 battalion chief answer to a captain.
8 I'm correct. 8 Q. Well, you were not answering to a captain. You
9 A. 57, could you ask me that again? 9 were answering to a battalion chief, correct?
10 You did not want to sleep at the city's fire 10 A. I was answering to an acting battalion chief who
11 department, correct? 11 was a captain.
12 A. That is correct. 12 But he was also battalion chief, right?
13 And you blame that on your neck and shoulder 13 At that point in time, yes.
14 condition? ‘ 14 Anything else that you -- let me back up.
15 A. That is correct. And I also just wanted to have is In paragraph 58 you say Captain Brown.
16 the workmen's comp doctor's wishes as well as my 16 That's Josh Brown, correct?
17 LPC counselor's wishes which I even requested 17 A. Yes, sir.
18 many times and even per Ms. Thrash's email when 18 Q. We've got two Browns and two Joshes.
19 they sent me home on the 15th that I had been 19 A. It's tough.
20 complaining of incessantly. 20 Q. Got to make sure we're straight.
21 Q. In the year before your accident where you did 21 Anything else after paragraph 58?
22 not want to sleep at the city's fire department 22 A. 59. There had never been -- I'm sure maybe I
23 also, did you ever say I'm not going to sleep 23 covered it, but I want to reiterate that there

 

 

 

Cite,
205.545.5155

LLC

43 (Pages 169 to 172)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 45 of 55

 

 

 

 

ay Hawthorne August 7, 2019
173 175
L have never been four battalion chiefs at the 1 Anything else after paragraph 60?
2 stations before what happened to me. 2 When they sent me home on the 15th because an
3 Q. Okay. Well, are you including yourself in that 3 accommodation wasn't given, that meant that I
4 one? ‘ 4 lost a third of my income, which, you know,
5 A. Huh? 5 reduced my pay.
6 Q. Are you including yourself as one of the four? 6 Q. Well, we're back to that -- does the City have
7 A. I'm including myself as one of the four. 7 to pay the one-third of workers' comp that
8 Q. But if you don't include yourself as one of the 8 you're not getting, and I still don't know if I
9 four, then nothing's changed; is that correct? 9 have a clear answer to that.
10 A. But I'm still a battalion chief, so there's 10 A. I understand. But basically my contention is
11 four. , 11 that, you know, an accommodation could have and
12 But if you don't include yourself -- 12 should have been made, and it wasn't.
13 A. True. Then it's true, 13 Q. You said they should have made up an
14 I guess it could be saying nothing has changed 14 administrative BC so you would have kept
15 if you include only the individuals who are is one-third of your income?
16 qualified and able to be a battalion chief. 16 A Well, at least until my injuries and everything
17 A. Okay. 17 gets settled, yes. That's the only fair thing
18 Q. Is that correct? 18 to do, That's how -- they've always been very
19 A. Yes, 19 kind to employees. Now, maybe because I was
20 Q. Anything after 59? 20 over 50 and I was a 26-plus-year person, maybe
21 A. Yeah. 60. When I was working under an 21 that changed. But people that didn't have
22 accommodation and working doing administrative 22 retirement, they've always treated them with kid
23 duties, it says here he was not having to use 23 gloves.
174 176
1 accrued leave time; however, after beginning May 1 And those are the names that you gave me before?
2 20, if he went home to sleep in a comfortable 2 What names, sir? ,
3 bed, he had to use his leave time to do so. 3 Q. The names that you gave me before that we're
4 So yes, I did have to use my accrued leave 4 going to compare your situation to: Strock,
5 time per Ms. Thrash's email on June 19 because 3 Shaw, Ogletree.
6 they wouldn't adhere to the workmen's comp 6 A. Oh, no. You could compare me to Strock, but he
7 doctor's wishes or the counselor's wishes. 7 was technically ~- he was short of his
8 Q. You calculated that as $18,000 in damages. How 8 retirement.
9 did you make that calculation? 9 Q. Who should we compare you to in paragraph 61?
10 A. That's just a number that I had based on my 10 Who have they -- are you similarly situated with
il hourly and the estimated hours lost. Of course, 11 that got treated better that's not over 40 and
12 we know that's not an exact figure. 12 does not have a disability?
13 Q. And I'm just -- I'm not challenging you -- 13 MR. GUILLOT: Do you know what
14 Oh, no. You're fine. 14 similarly situated means?
15 Q. -- on how ~~ what the number is. I'm just 15 THE WITNESS: No.
16 asking you what your formula is. I figure it's 16 A. Could you explain that?
17 I get paid this many dollars per day and I had 17 Sure. You said they've always done it this way
18 to use -- 18 or they've always been good to people.
19 A. Yes. 19 Who is in this position substantially
20 Q. -- half a day or something. 20 similar to yours that they treated better that
21 A. That's right. 21 was under the age of 40?
22 Q. Do you know what those numbers are? 22 I don't know.
23 A. No. No. Not offhand. 23 Who is similarly situated with you that they

 

 

Cite,

205.545.5155

LLC

44 (Pages 173 to 176)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 46 of 55

 

 

Jay Hawthorne August 7, 2019
177 179
1 treated better who did not have some type of 1 A. But I'm sure there's some I don't have because
2 disability? 2 there's so many.
3 A. Shaw would be one. 3 Q. Yes, there's a lot.
4 Q. Anybody else? 4 (Defendant's Exhibit 1 marked for
5 A. He's the only one I know of offhand. 5 identification.
6 Q. And what was his disability? 6 Q Let me show you what I've marked as Defendant's
7 A. He had an accident where he was shot. 7 Exhibit 1
8 Q. Gunshot. Okay. Got ya. 8 Do you know the approximate date on that --
9 Now have we -- well, 62 and 63, those are 9 A. I would go --
10 just lawyer words. Okay. I want to go through 10 Q. -- where that comes in the time frame?
11 some things. 11 A. I think it's around June 20, 23rd maybe.
12 Your automobile accident happened on March 12 Q. Write that on there. That's good.
13 31, 2017; is that correct? 13 A. 23rd, I think.
14 A. Yes, sir. 14 Q. Okay. I mean, I didn't see a date on it. I'm
15 Q. Do you have any photographs from that automobile 15 just trying to --
16 accident? 16 A. No. I believe it was June.
17 A. I can probably get them on the phone. I have 17 Q. You say June or July?
18 like four. 18 A. I put 7. I'm sorry. Put 6
19 Q. Just "yes" or "no" 19 Q. Okay. Based on my records, that's pretty much
20 A. Yes. 20 close to the time frame, but I was not sure.
21 Q. Okay. Give those to your lawyer because I'll 21 A That's about right.
22 probably include those in the questions that 22 What date did you have surgery on your neck?
23 I've already asked. I'm just building a story. 23 On my neck from Dr. Swaid was September 14
178 180
1 Here's where we were and here we are now. 1 2017.
2 Can you briefly describe how that accident 2 Q Was there a time in that -- before your neck
3 happened? I understand it might have been a 3 surgery that they wanted you to do rehab?
4 four-car accident or something. 4 A. No. I did a ton of rehab. What they did was --
3 A. Four car. We're car number three. Car number 3 Let me back up.
6 four rams us from behind. Hits us. We hit car 6 Before your neck surgery, did they request
7 two and then car two hits car one. 7 that you do rehab to fix your neck?
8 Q. Who did you sue or whose insurance did you claim 8 A. No, sir.
9 against? 9 Q. When did you have rehab?
10 A. It was Geico, I believe. 10 A. I did it before. I did it at Drayer
11 Q. Car four? 11 Q. That's what I was asking.
12 A. I believe, yeah. : 12 Before you did surgery did they try rehab?
13 Q. The one that was behind you? 13 A. Yes.
14 A. Yeah. 14 Did the doctor then say no, you should not have
15 Q. Are you familiar enough with your work documents 15 been doing rehab?
16 that you can authenticate them or say that they 16 A. No. -I went to Dr. Faulkner first, the one that
17 are true or not? And I say work documents. I 17 you had, and what he advised was 90 days of
18 mean restrictive work documents. i8 rest. He thought that the PT had aggravated and
19 Do you know -- do you keep any of your 19 to let it rest. And then after that I went to
20 medical records; or did you just turn them into 20 Swaid, my wife and I both did, and got checked
21 the City? 21 out. He took a picture of both of our necks,
22 A. No. I kept a good bit. 22 and he said you guys have a disc issue and we'll
23 Q. Okay. 23 fix it.

 

 

 

Cite,

205.545.5155

LLC

 

45 (Pages 177 to 180)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 47 of 55

Jay Hawthorne

August 7,

 

 

181 183

1 Q. Do you know what your net income was prior to 1 options or something like that.

2 the’ workers' comp? , 2 Q. Did you have a meeting with Lisa Thrash where

3 A. Yes. Roughly 74, 75 a year. 3 you came in and said, I'm thinking about

4 Q. Do you know what -- well, is that gross or net? 4 retirement; this is no longer -- this is a young
5 Oh, gross. I'm sorry. Net is around 60, I 3 man's game?

6 believe. 6 A. I remember telling her -- when you're 50 --

7 Q. Do you know what your take-home pay was per week 7 Q. "Yes" or "no." Did you have that meeting?

8 or per two weeks? 8 A. Did I have a meeting with her? Yes, I hada

9 A. No. I forgot. 9 meeting.

10 Okay. After your surgery on your neck, how long 10 Q. Tell me about that meeting where you said this
11 was it before you could try to come back to work il is a young man's game.

12 and do anything? 12 A. It's true. A 25-year-old can do things a

13 A. I believe I had the surgery on the 14th, and I 13 50-year-old cannot. That is true, and I said

14 believe I got a light duty accommodation which 14 it's a young man's game.

15 the City granted on October 23, 2017. 15 Q. Now, tell me about the meeting where you said

16 Q. And that was lifting no more than 20 pounds? 16 that.

i7 I believe, yes. Correct. i7 A. I believe that that was after -- actually before
18 Did anything happen from the time that you got 18 I even had the surgery or right after. I don't
19 your light duty work until February of the next 19 know the exact timeline on it where I went in --
20 year? Did everything go smoothly with your 20 and who wouldn't -- because I didn't. know the

21 light duty? , 21 outcome of what was going to happen with the

22 Yes. 22 condition of my neck and getting back to work

23 And then in February you got may return to work 23 so I inquired about, you know, retirement.

182 184

1 for light/heavy duty lifting no more than 75 1 Q. In an email that you received on April 4, she

2 pounds. 2 makes a statement: You have indicated that you
3 A. Yes. 3 do not desire to return or desire to go back on
4 Q. Is that correct? 4 shift as a battalion chief and are looking at

5 A. Correct. 5 retirement options.

6 Q. That was about. February 27, 2018? 6 Did you make that statement? .

7 A. Correct. 7 A, Oh, I was looking at retirement options.

8 Q. Tell me about the meeting with Lisa Thrash. You 8 Okay. What about the first part? You have

9 said she was in that meeting attempting to force 9 indicated you do not desire to go back on shift
10 you to go to retirement. 10 as a battalion chief.
11 Is that what you said? 11 A. I don't remember it exactly being said like
12 No. No. That was just an email correspondence. 12 that. I did teli her that the eight~to-five, it
13 No. No. No. Don't look at my stuff because it 13 was nice doing that kind of work.
14 will throw you off. 14 Q. Well, is it fair to say by April 4, 2018, you
15 Earlier you said the City was trying to 15 decided I am not going to work those 24-hour

16 force you into retirement. Did you get that 16 shifts anymore?

17 from your meeting with Lisa Thrash? 17 A. No,

18 A. No. I just got that from the email on April 4, 18 Q. When did you make that decision?

19 2017. 19 A. What decision?
20 Did you have a meeting with Lisa Thrash? 20 Q. I'm not going to work those 24-hour shifts
21 I don't remember her at any time ever telling me 21 anymore.
22 to choose -- I've had numerous meetings with 22 A. Well, obviously, I did. JI worked to get back to
23 her, you know, checking about benefits or 23 work to full duty, to get back, because that's

 

 

 

 

Cite,

205.545.5155

LLC

46 (Pages 181 to 184)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 48 of 55

 

 

Jay Hawthorne August 7, 2019
185 187
1 what I had to do because it was clear that I 1 days.
2 wasn't going to be accommodated. So I had to 2 _ But then after that it says, if you choose
3 get back, because the only job that I could do 3 not to return to your regular position of
4 that she stated in that email was to be a 4 battalion chief on shift by April 22, you will
5 battalion chief, and that’s ail I could do. And 5 need to pursue your option to retire.
6 if I couldn't perform that, then I needed to go 6 I think that speaks volumes.
7 ahead and retire. 7 What volumes does it speak?
8 Q. What else do you remember from that meeting with 8 That the accommodation was taken away for no
9 Lisa Thrash where you said it's a young man's 9 reason. And then on top of that, she's saying
10 game? 10 that basically I've been fired --
11 A. I don't remember. ai Well, if you look --
12 Q. So you've told me everything that you remember 12 -- I will be fired if I can't meet that
13 about that meeting, correct? 13 standard.
14 A. About that meeting, yes. 14 Q. Well, if you can't do the job, should you be
15 Q. So everything in her email you can't challenge 15 paid to do the job?
16 because you don't remember; is that correct? 16 A. I had an accommodation before -~
17 A. Can I see the email? 17 Q. No.
18 Q. Sure. 18 A. -- and I was being paid.
19 A. Thanks. 19 Q. Full?
20 Q. Wait. What number is on that? 20 A. There -- yeah. I had an eight-to-five job
21 A. 17. 21 there.
22 Q. Okay. I've got us both copies. I just haven't 22 Q. And you think the accommodation should just last
23 given it to you. 23 forever or until you no longer need it?
186 188
a A. There are two parts. I mean, all this other 1 A. No. Or at least let me work through my
2 stuff looks good, the first three paragraphs. 2 injuries; especially with a 25 -- _
3 Q. Wait a minute. Are you saying that you now do 3 Q. Is that the only -- do you remember anything
4 remember more about that? 4 else about the meeting with Lisa Thrash --
5 A. No. This doesn't say -- this just talks 5 A. No,
6 about -- what has transpired through my timeline 6 Q. -- other than what you've told me?
7 is what these three paragraphs say. 7 A. Yes.
8 Q. When you say ~~ what three paragraphs? Put a 8 Q. You do remember?
9 one, two, three by them, and we'll just mark 9 A. No, I don't remember anything else.
10 that. 10 Q. Do you challenge any of her facts in this email
1i (Defendant's Exhibit 2 marked for 11 in Defendant's Exhibit 2?
12 identification. } 12 A. No, I don't challenge her factual account.
13 A. Now, down here, that caught my attention because 13 Q. On April 22, 2018 you were planning to come back
14 the email came out on April 4, so that meant 18 14 full-time, correct?
15 days later, effective April 22, 2018, the 15 A. Yes. I believe I was cleared on the 19th to
16 temporary accommodation in fire department 16 come back, yes.
17 administration will no longer be available. 17 Q. In April of 2018 you're thinking I'm going back
18 Please contact your medical provider for a new 18 full duty BC.
19 work plan. If you're released to regular duty 13 A. Yes.
20 without restrictions, you will go back to your 20 Then why did you go to her asking about
21 position as battalion chief on shift. That work 21 retirement?
22 plan must be received in the human resources 22 A. When was the exact date of the meeting?
23 department by April 13. Okay. So I have 18 23 The 4th?

 

 

 

 

Cite,
205.545.5155

LLC

47 (Pages 185 to 188)
Case 2:19-cv-00139-RAH-KFP

Document 16-13 Filed 03/06/20 Page 49 of 55

 

189

 

 

191
1 A. I said on the 4th. I don't believe ~~ I believe 1 entailed in it, what do you have to do, because
2 it was around that timetable of the 4th, but why 2 I had never even been down that road.
3 wouldn't that be something -- I had never even 3 Q. So you're just walking to your car one day. I
4 really talked to her in-depth about that being 4 haven't talked to Lisa about retirement. I've
5 an option anyways. My wife had had surgery on 5 got to go do it.
6 March 6. 6 A. I'm sure people go to her all the time.
7 Q. We're not talking about the same thing. 7 Q. No. We're talking about you. What prompted you
8 In April of 2018, at some point in that 8 to go to her?
9 month, you're thinking or you had no indication 9 Just. wanted to go and talk to her.
10 that you could not go back to work full duty; is 10 Q. Is it your testimony that nothing special
di that correct? il prompted you to talk about retirement? It's
12 A. I was cleared to go back to work -- 12 just hey, I haven't talked to Lisa about
13 Q. Right. 13 retirement in my life, so here I go?
14 A. ~~ on April 19. 14 A. Considerations can be made at any time --
15 Q. And the weeks leading up to that, you're 15 Q. I know. And I'm asking --
16 thinking I'm getting better. I'm heading back 16 A. -- for somebody to earn retirement.
17 to BC, 17 Q. I'm asking you what made you consider that.
18 A. Well, I was close, I think, on the February 21 18 A. I don't remember exactly what made me consider
19 in there. I'm at 75 pounds light/heavy duty 19 it.
20 status. 20 Q. Could it be the medical situation that you
2l Getting better. Going. 21 experienced in March of 2017?
22 Yes. 22 A. I don't recall.
23 Then why did you go to her in April of 2018 to 23 Did you ever go talk to Lisa Thrash about
190 192
1 talk about retirement? | 1 retirement before your automobile accident?
2 A. I had never talked -- I've never talked about it 2 A. Whenever we have -- like every year you can go
3 before, and I thought it was something that you 3 up -- we have -- I forget what it is. Every
4 could inquire about. That's what human 4 November everybody gets together, and you go
5 resources does. 5 redo your benefits and stuff like that. I was
6 Q. Okay. And she noted you've experienced a 6 on an insurance committee.
7 medical situation that's rendered you unable to 7 Q. I just simply asked, before your accident in the
8 perform the job duties of battalion chief on 8 automobile ~--
9 shift, and that's what you two discussed, right? 9 A. Have I ever talked about retirement with Lisa
10 A. Yes. 10 Thrash?
11 So you know that you're about to go back full 11 Q. Let me finish just so we're not talking over
12 duty, but apparently there's some type of 12 each other.
13 hesitation that maybe you don't want to; is that 13 Before your automobile accident off duty
14 correct? 14 March 2017, did you ever go specifically to Lisa
15 A. It wasn't -- I would say it wasn't a hesitation. 15 Thrash's office to talk about retirement?
16 Well, what was it? 16 A. Not that I recall.
17 It was an inguiry. It's human resources. 17 And after your automobile accident in March of
18 That's their job. 18 '17, you went to talk about retirement with Lisa
19 Okay. 19 Thrash?
20 You can go ask them questions about retirement. 20 A. Yes.
2l What prompted you to go ask the question about 21 And as a matter of fact, you were already at 75
22 retirement? 22 percent heaithy when you went to talk to her
23 A. Just to see exactly, you know, what's all 23 about it.

 

 

 

Cite,

205.545.5155

LLC

48 (Pages 189 to 192)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 50 of 55

 

 

Jay Hawthorne August 7, 2079
193 195

a A. That was the rating, yes. 1 diagnosed. I didn't have surgery until

2 Q. Anticipating I'm about to go back full-time, 2 September,

3 correct? 3 Q. If you had got the social security disability,

4 A. Yes. 4 what was your plan?

5 Q. And you made that statement: This is a young 5 A. Well, if you get social security disability,

6 man's game. 6 you've got to do what social security does, I

7 MR, GUILLOT: Did you say '17 or ‘18? 7 guess.

8 MR. HOWARD: The meeting was in '18. 8 Well, what was your plan?

9 That. wreck was in 'l17. If I said 9 My plan was to make sure that my family and my
10 it differently, I apologize. 10 neck and my body are good in case something did
il Yes. 11 catastrophically happen, because it wasn't even
12 I don't. know that you've ever seen this document 12 diagnosed until --

13 other than through discovery, so I just want to 13 Q. Had you got disability, you were going to
14 check the date. 14 retire.
is This is the workers' compensation is A. If I got disability?
16 information right there. I'11 show it to you. 16 Q. If you got social security benefits, you were
17 I believe that's when you hurt your shoulder 17 going to retire.
18 doing PT. 18 A. Yes.
19 That is correct. 19 Q. Is that correct?
20 By that time had you already applied for your 20 A. Yes.
21 Gisability? ‘ 21 Q. But you got denied?
22 A. Disability? 22 A. I got denied --
23 MR. GUILLOT: For social security? 23 Q. And then you decided --
194 196

1 MR. HOWARD: Yes. 1 A. -- April of -- no. No. No. I got denied --

2 Yes. Social security, yes. 2 Oh, originally got denied.

3 Did you apply for disability before or after you 3 Q. You got denied.

4 got your 75 percent rating? 4 A. Yeah.

5 Before. 5 Q. And then you decided I've got to stop thinking

6 Did you apply for social security disability 6 about this retirement because I'm not going to

7 when you were on light duty? 7 get disability benefits; is that correct?

8 A. No. I applied for social security originally in 8 A. So I worked to get back.

9 2017. 9 Q. Was that correct? You went from the retirement
10 Q. Okay. 10 mind-set with disability to this ain't going to
11 A. In June of 2017. 11 happen; I've got to go back to work mind-set.
12 Q. That was before your surgery, correct? 12 A. Yes.

13 A. Yeah. That was the car wreck. 13 Q. When did that happen?

14 Q. There's some point in June of 2017 that you 14 As soon as I knew what was wrong with my neck
15 decided I'm not going back to work. I'm going 15 and I got my neck fixed, then I knew that I

16 to get disability and go to the house. 16 would be able to get back to work and be at full
17 A. ‘That wasn't the case. 17 duty -- make a full recovery.

18 It was the case that you decided to try to get 18 Q. By that time the government said you're not

19 disability. 19 going to get any money; is that correct?

20 A. I did because I didn't know what the outcome 20 A. That's correct.

21 would be because -- I knew at that point in 21 Q. Who is -~ what is a field case manager?

22 time, especially with my job, I had to be 22 A. That is Cindy Powell.

23 heavy-duty rated, and I hadn't even been 23 Q. I've seen her name in that, and I just need you

 

 

 

 

Cite,

205.545.5155

LLC

49 (Pages 193 to 196)
Case 2:19-cv-00139-RAH-KFP Document 16-13

Filed 03/06/20 Page 51 of 55

 

 

 

197 199
a to explain that for the record. 1 anything on!June 13. I've got May 24.
2 A field case representative or manager is an RN, 2 Dr. Carpenter says sleep on regular bed and not
3 and she follows -- she works for workmen's comp. 3 cot while on duty. And we talked about the
4 This company happens to be Millennial Risk, and 4 cots.
5 she is their -- basically their eyes and ears 5 A. Yeah.
6 for the insurance company as well as the 6 Q. And that was per Dr. Jones. But I just haven't
7 municipality that they represent. And they also 7 seen a medical record that says sleep at home,
8 make sure that the workmen's comp patient is 8 and I'm not saying that there's not one.
3 supposed to get the care that they are supposed 9 A. No. I understand.
10 to have. 10 Q. You've got quite a collection of medical
i1 Earlier you said that the City disregarded some 11 records, so
12 doctor that said that you needed to sleep in 12 A. I know.
13 your own bed. 13 Q. But we'll have those soon.
14 Did I remember that correctly? 14 While I've got you, I want to make sure I
is Yes, 15 have all of your doctors listed so we can get
16 Did that doctor say you needed to sleep ina 16 your medical records.
17 regular bed or needed to sleep in your own bed? 17 A. Yes, sir.
18 Sleep at home, I believe. 18 We've got Baker, Nichols, and Cloutier as far as
19 What date? 19 emotional distress.
20 5/31 was the counselor email to Ms. Thrash, and 20 A. Mental, yes.
21 6/13 would be workmen's comp. 21 MR. HOWARD: Do you have a medical
22 Who is Swiney Bellenger? Is that your workers' ~ 22 record?
23 comp guys? 23 MR. GUILLOT: I see here the City of
198 200
i Yes. 1 Prattville's workers' comp report.
2 You say that medical record that says sleep at 2 MR. HOWARD: Right. You showed me
73 home is 5/31? ‘ 3 that one. I'm just wondering is
4 Yeah. From the counselor. 4 there a medical record or what's
5 What. about the doctor? 5 that based on. I'm not saying
6 I believe 6/13. 6 there's not one.
7 THE WITNESS: Hey, while you look for 7 THE WITNESS: That's the signature --
8 that, can I pee? 8 Whose signature is on it? The doctor?
9 MR. HOWARD: Sure. 9 I believe it's Carpenter.
10 (Brief recess.) 10 It may be. It may be. I just hadn't seen it.
11 (Continuing by Mr. Howard) Do you know which il Okay. :
12 doctor said that you had to sleep at home? 12 And that's what, June 13?
13 I believe it was Carpenter. / 13 Yes
14 Have you ever seen a medical record that says 14 Okay.
is that? 15 MR. GUILLOT: I believe that's
16 I believe it said for him to sleep at home if 16 Carpenter's signature on it.
17 possible, 17 MR. HOWARD: Okay.
18 Well, there's a city document that says that in 18 Q. Is Carpenter the workers' comp doctor from the
19 written notes, but I'm looking for a doctor's 19 City?
20 note that says that. 20 MR. GUILLOT: Uh-huh (positive
21 What do you have? Maybe it's something -- I 21 response)
22 mean 22 MR. HOWARD: Okay.
23 Weil, you're welcome to see this. I don't have 23 Q. Name all of your doctors that you sought

 

 

 

Cite,

LLC

50 (Pages 197 to 200)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 52 of 55

Jay Hawthorne

August 7, 2019

 

 

201 203
1 treatment from for your neck and your shoulder. 1 identification.)
2 A. Neck first, I started out with Townes Leigh with 2 Q. Have we talked about all of your claims of
3 the Lemak Group. Then Dr. Faulkner and then 3 discrimination?
4 Swaid Swaid. And for the shoulder was workmen's 4 Yes,
5 comp Dr. Buggay. 5 Have we talked about all your claims of
6 Q. Is that all of them? 6 retaliation?
7 A. Uh-huh (positive response). 7 A. Yes.
8 Q. Is that a "yes"? 8 Q. Have you told me about everything that you're
9 A. Yes. 9 claiming as damages?
10 Q. Can you define for me what you mean by 10 A Yes.
il administrative work? And that's pretty much job i1 When is your next doctor's visit?
12 duties and things like that. 12 A I don't have a next doctor's visit. I have a
13 A. That would be like the position then BC Owens 13 counselor's appointment next week.
14 had where he was in charge of things such as ~- 14 Q Do you consider a counselor to be a dector?
15 Q. Well, I understand. Just how do you define it? i5 A Mental health professional is different than a
16 Not this person did it. 16 doctor.
17 when you say administrative work or clerical 17 Q. When is your next medical visit?
18 work for the fire department as a BC that's got 18 A. I don't have one right now.
19 a restriction, what do you mean by that? 19 Q. You said you do have a counselor's visit?
20 A. Are you talking about like what jobs can I 20 A. Yes, sir.
21 perform? 21 Q. Those are weekly?
22 Q. Yes. And what duties can you perform. One of 22 A. As much as possible can be, yes.
23 the things in your complaint says I wanted to be 23 Q. When do those come to an end?
202 204
1 an administrative BC. 1 A. I don't know.
2 What do you mean by that? What are the 2 Q. Do you have any medical procedure planned for
3 duties that you wanted to perform? 3 the future?
4 A. I could have come up with new rules and regs. 4 A. No, none that I know of. Because the doctor
5 Could have come up with a fire department 5 says that my shoulder -- the workers' comp
6 handbook. I could have assisted the chief with 6 doctor says he won't do any kind of
7 future planning as well as budgets. I could 7 manipulation, because my shoulder, he would just
8 assist at a clerical level the training division 8 break it and ruin it forever. And my wife has
9 as well as the operations division with new 9 an MRI for a shoulder injury that she's having
10 standard operating guidelines and rules and regs 10 locked at. Other than that I have nothing
11 which are evolving constantly. Examples such as 11 planned.
12 those kind of things I could be able to do and 12 Q Have you been told that you may have to have
13 contribute to with my education and years of 13 surgery in the future?
14 experience, 14 A Dr. Buggay told me he wouldn't do surgery on
15 Q. Earlier we mentioned that Whaley gave you a list 1s this shoulder again.
16 of tasks. 16 Q. And that's the one that was injured?
17 Yes. 17 A. Yes, sir.
18 Is that what he gave you? 18 Q. Have you made any further plans for retirement?
19 Yes. 19 A. Not as of yet, no.
20 MR. HOWARD: I'm going to mark that so 20 Q. Have you inguired -- well, let me ask you this:
21 we'll know what we're talking 21 If your MMI comes back with a rating of
22 about. 22 impairment, what have you got planned?
23 (Defendant's Exhibit 3 marked for 23 A Then I'll have to retire because I don't have

 

 

 

 

Cite,

205.545.5155

LLC

51 (Pages 201 to 204)
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 53 of 55

 

 

Jay Hawthorne August 7, 2019
205 207

1 any income. I don't have workmen's comp. I'll 1 forever, or was it just waived for Josh Bingham?
2 have to retire. 2 A. I don't know.

3 Q. Could you not do something else? 3 Okay. So as far as you know, is it still a

4 A. In the fire department? 4 requirement for people who are testing or --

5 Q. No. Toa make a living. 5 A. To the best of my knowledge, yes.

6 A. Yeah. But why would I forfeit my retirement 6 And you testified -- I think you were asked by

7 check? How about get a retirement check and 7 Mr, Howard about how much time that. you were off
8 then go and try and find another job? But it's 8 shift in the year prior to your accident. You

9 kind of hard to be retrained after something 9 said 50 percent.

10 you've been doing for 27 years. 10 Is that an estimate? Could it have been

a1 Q. That's what I was talking about. Get your 11 less than 50 percent? More than 50 percent?

12 retirement. check and work. Could you do that? 12 A It was an estimate.

13 Yes. 13 Okay. Describe why you believe you were being
14 What did the disability folks say that you could 14 harassed and having to work 24-hour shifts at

15 do? is Station 1.

16 A. They said I could be a widget maker, and they 16 A Well, since it -- I had never seen it happen to
i7 said I could be a greeter at Walmart. And the 17 anybody who was injured on duty. And then on

18 judge said I don't think Mr. Hawthorne would be i8 top of that, have to answer to subordinates.

19 a very good greeter at Walmart, and the room 19 And on top of that, then have to be taken out --
20 laughed. 20 all officers of the fire department that are on
21 But he still denied your claim? 21 shift -- on-a 24-hour shift, they all have
22 Yes. 22 privileges. They still have the use of an
23 Have you had any type of training other than as 23 automobile. They have their own office. They

206 208

1 a firefighter? 1 are away from the bells, They are away from the
2 A. No, sir. It's the only job I've had other than 2 guys getting up and making the calls. And since
3 being a beverage salesperson for Alabama Crown 3 I was injured and I was hurting all the time

4 when I got out of AUM. 4 and then -- for two months, then I finally get

5 MR. HOWARD: I think we're about 5 sent home on temporary total disability for the
6 through. Let me look over my 6 second time, even against the wishes, you know,
7 notes. I don't anticipate any 7 of the workmen's comp doctor who had said the

8 more, but I'm sure there's 8 prior -- over two months ago on June 13 that I

9 something I forgot. 9 should be able to go home and sieep at night.

10 MR. GUILLOT: I was going to ask hima 10 Q. What do you feel the City could have done better
41 few. ‘ il or different to accommodate you after you were
12 MR. HOWARD: Okay. Go ahead and ask 12 injured on the job?

13 those and then I'll -- 13 A I think they could have put me back at my prior
14 MR. GUILLOT: Okay. 14 position that I was down there, and they could
15 EXAMINATION 15 have even allowed me to switch with Captain

16 BY MR. GUILLOT: 16 Bingham and do his duties because they were even
17 Q. Earlier Mr. Howard asked you a guestion about 17 considering doing that for Battalion Chief Andy
18 Bingham and whether one of the requirements for 18 Ellison to help him during his difficulties.

19 promotion to I think it was captain had been 19 And I just think that that would just have been
20 waived. 20 the fair thing to do.

21 Do you recall that question? 21 Q Okay.

22 Yes. 22 And he is. also, I believe, 44 or 45, so he's

23 Okay. Do you know if that requirement is waived 23 younger than me.

 

 

 

Cite,

205.545.5155

LLC

52 (Pages 205 to 208)

 
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 54 of 55

Jay Hawthorne

August 7, 2019

 

 

 

 

 

 

209 211
1 Q. Such an accommodation would have meant i Mayor Gillespie, did he become mayor after 2003?
2 eight-hour shifts? 2 I don't know the exact date, '10 or ‘il. 7
3 A. Yes, sir. 3 don't know what it
4 Would have meant sleeping at home at night? 4 Q. You indicated that you wanted the captain's job
5 Correct. 5 that Bingham had, correct?
6 MR. GUIELLOT: I think that’s all the 6 A. I inquired about it.
7 questions I have. 7 What did you want them to do with Bingham?
8 EXAMINATION 8 He was going to flip with me because he was next
9 BY MR. HOWARD: 9 on the list, and he would become the BC.
10 Q. I've still got to look at my notes. But just to 10 Q. And now you want the administrative BC job,
ll follow up on what he said, when you gave us your id correct?
12 knowledge that a class was waived for Bingham, 12 A. Correct.
13 was it waived for everybody that was trying out 13 Q. If there was one.
14 for that position? 14 A. If there was one.
is T don’t know. i5 Q. When you say administrative job, are you asking
16 Do you know if it was waived because the 16 to take Rickey Roberts' job?
17 prerequisite for that position wasn't provided, 17 A. No, sir.
18 and that was a clerical error or a mistake? 18 Will you agree with me that the training BC
19 No. I know none of the details. 19 still has to be able te completely perform his
20 Back to this subordinate thing again, are you 20 duties?
21 talking about Brown -- answering to a 21 A. Yes. In every which way, yeah.
22 subordinate that was Brown? 22 MR. HOWARD: That's all the questions
23 A. Yes, sir. 23 I have.
210 212
1 Q. He was the acting BC? 1 THE WITNESS: Okay.
2 A. Yes, sir. 2 (Deposition concluded at approximately
3 Q. And you were not acting as a BC, correct? 3 2:17 p.m.)
4 A. No, sir. 4
: KOR eK RK KR Ok RR Oe RK
5 QO. Am I correct? 5
6 A. Yes, sir, you're correct. FURTHER DEPONENT SAITH NOT
7 MR. HOWARD: Let me look over my 6
8 notes, and I think we're about ee KR RR KR RR RR OH OK
9 finished. 7
10 (Brief recess.) 8 REPORTER'S CERTIFICATE
1. MR. HOWARD: TI just have a few 9 STATE OF ALABAMA:
12 follow-up questions. 10 MONTGOMERY COUNTY:
11 I, Pamela Wilbanks Owens, Registered
13 EXAMINATION 12 Professional Reporter, ACCR #391, and Commissioner for
14 BY MR. HOWARD: 13 the State of Alabama at Large, do hereby certify that I
15 Q. Bo you know anybody at the City of Prattville 14 reported the deposition of:
16 who has had a permanent accommodation? 15 JAY HAWTHORNE
17 No. 16 who was first duly sworn by me to speak the truth, the
18 Do you know if Tony Shaw was released to full 17 whole truth and nothing but the truth, in the matter of:
19 duty in 2009? 18 JAY HAWTHORNE,
20 Repeat the question. *8 Plaintiff,
20 Vs.
21 Do you know if Tony Shaw was released to full 21 CITY OF PRATIVILLE, AL, |
22 duty in 2009? 22 Defendant.
23 A. No. 23 In The U.S. District Court
53 (Pages 209 to 212)
Cite, LLC

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-13 Filed 03/06/20 Page 55 of 55

Jay Hawthorne
yY

August 7,

Co
BS

\O

 

BP WN te

on nw

10
il
12
13
14
15
16
17
18

19

20

21
22

213
For the Middle District of Alabama
Northern Division
2:19-CV-139
on Wednesday, August 7, 2019.

The foregoing 212 computer printed pages
contain a true and correct transcript of the examination
of said witness by counsel for the parties set out
herein. The reading and signing of same is hereby
waived.

I further certify that I am neither of kin nor
of counsel to the parties to said cause nor in any

manner interested in the results thereof.

This 20th day of August 2019.

  

fas fo Ww: & u MMe?

Pamela Wilbanks Owens, ACC
License Expires: 9/30/2019
Registered Professional Reporter
and Commissioner for the State

of Alabama at Large

 

 

 

 

 

Cite,

205.545.5155

LLC
